Exhibit 10.1

[EXECUTION VERSION]

 

 

 

INVESTMENT AGREEMENT

by and among

CONNECTURE, INC.

and

EACH OF THE INVESTORS LISTED ON THE SIGNATURE PAGES HERETO

Dated as of March 11, 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I   

Definitions

     1   

SECTION 1.01. Definitions

     1    ARTICLE II   

Purchase and Sale

     10   

SECTION 2.01. Purchase and Sale

     10   

SECTION 2.02. Closing

     10    ARTICLE III   

Representations and Warranties of the Company

     11   

SECTION 3.01. Organization; Standing

     11   

SECTION 3.02. Capitalization

     12   

SECTION 3.03. Authority; Noncontravention; Voting Requirements

     14   

SECTION 3.04. Governmental Approvals

     15   

SECTION 3.05. Company SEC Documents; Undisclosed Liabilities

     15   

SECTION 3.06. Absence of Certain Changes

     17   

SECTION 3.07. Legal Proceedings

     17   

SECTION 3.08. Compliance with Laws; Permits

     18   

SECTION 3.09. Tax Matters

     18   

SECTION 3.10. Employee Benefits

     19   

SECTION 3.11. Labor Matters

     20   

SECTION 3.12. Environmental Matters

     20   

SECTION 3.13. Intellectual Property

     20   

SECTION 3.14. Property

     21   

SECTION 3.15. Contracts

     22   

SECTION 3.16. Insurance

     23   

SECTION 3.17. Sale of Securities

     23   

SECTION 3.18. No Broker

     23   

SECTION 3.19. Listing and Maintenance Requirements

     24   

SECTION 3.20. Investment Company Act

     24   

SECTION 3.21. No Rights Agreement

     24   

SECTION 3.22. Certain Business Relationships with Affiliates

     24   

SECTION 3.23. Privacy and Data Protection

     24   

SECTION 3.24. Illegal Payments; FCPA Violations

     25   

SECTION 3.25. Economic Sanctions

     25   



--------------------------------------------------------------------------------

SECTION 3.26. Compliance with Money Laundering Laws

     25   

SECTION 3.27. Compliance with Healthcare Laws

     26   

SECTION 3.28. No Other Investor Representations or Warranties

     26    ARTICLE IV   

Representations and Warranties of the Investors

     27   

SECTION 4.01. Organization and Authority

     27   

SECTION 4.02. Authorization; Enforceability

     27   

SECTION 4.03. No Conflict

     27   

SECTION 4.04. Governmental Approvals

     28   

SECTION 4.05. Financing

     28   

SECTION 4.06. No Broker

     28   

SECTION 4.07. Purchase for Investment

     28   

SECTION 4.08. No Other Company Representations or Warranties

     29   

SECTION 4.09. Arm’s Length Transaction

     29   

SECTION 4.10. Private Placement Consideration

     29    ARTICLE V   

Additional Agreements

     30   

SECTION 5.01. Conduct of the Business

     30   

SECTION 5.02. Public Announcements

     32   

SECTION 5.03. Access to Information; Confidentiality Agreement

     32   

SECTION 5.04. Reasonable Best Efforts

     33   

SECTION 5.05. Stockholder Approval

     34   

SECTION 5.06. Corporate Action

     35   

SECTION 5.07. Adjustment of Conversion Price

     35   

SECTION 5.08. NASDAQ Listing of Shares

     35   

SECTION 5.09. Use of Proceeds

     35   

SECTION 5.10. Expenses

     36   

SECTION 5.11. Investor Rights Agreement; Board Composition

     36   

SECTION 5.12. Tax Matters

     36   

SECTION 5.13. Anti-takeover Laws

     36   

SECTION 5.14. Exclusivity

     37   

SECTION 5.15. Notification of Certain Matters

     37   

SECTION 5.16. Amendments to Corporate Documents

     37   

SECTION 5.17. Tax Treatment

     38    ARTICLE VI   

Conditions to Closing

     38   

SECTION 6.01. Conditions to the Obligations of the Company and the Investors

     38   

SECTION 6.02. Conditions to the Obligations of the Company

     39   



--------------------------------------------------------------------------------

SECTION 6.03. Conditions to the Obligations of the Investor

     39   

SECTION 6.04. Frustration of Closing Conditions

     41    ARTICLE VII   

Termination; Survival

     41   

SECTION 7.01. Termination

     41   

SECTION 7.02. Effects of Termination

     42   

SECTION 7.03. Survival

     43   

SECTION 7.04. Limitation on Damages

     43   

SECTION 7.05. Non-Recourse

     43    ARTICLE VIII   

Miscellaneous

     44   

SECTION 8.01. Notices

     44   

SECTION 8.02. Amendments, Waivers, etc.

     45   

SECTION 8.03. Counterparts and Facsimile

     45   

SECTION 8.04. Further Assurances

     45   

SECTION 8.05. Governing Law; Specific Enforcement; Submission to Jurisdiction;
Waiver of Jury Trial

     45   

SECTION 8.06. Interpretation

     46   

SECTION 8.07. Severability

     47   

SECTION 8.08. No Third-Party Beneficiaries

     47   

SECTION 8.09. Assignment

     47   

SECTION 8.10. Acknowledgment of Securities Laws

     48   

SECTION 8.11. Entire Agreement

     48   

 

Exhibits   

Form of Certificate of Designations

     Exhibit A   

Form of Investor Rights Agreement

     Exhibit B   



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT, dated as of March 11, 2016 (this “Agreement”), among
Connecture, Inc., a Delaware corporation (the “Company”), the investors set
forth on the signature pages hereto under the heading “FP Investors” (together
with their successors, each an “FP Investor” and collectively, the “FP
Investors”) and Chrysalis Ventures II, L.P. (“Chrysalis” and together with the
FP Investors, the “Investors” and each an “Investor”).

WHEREAS, concurrently with the investment pursuant to this Agreement, the
Company is repaying, in whole, amounts due under its Second Lien Term Loan
Agreement, dated March 18, 2013, as amended (the “THL Loan Agreement”) with THL
Corporate Finance, Inc., as administrative agent for the lenders thereunder (the
“THL Repayment”); and

WHEREAS, substantially concurrently with the THL Repayment, the Company desires
to issue, sell and deliver to the Investors, and the Investors severally desire
to purchase and acquire from the Company, pursuant to the terms and subject to
the conditions set forth in this Agreement, an aggregate of 52,000 shares of the
Company’s Series A Convertible Preferred Stock, par value $0.001 per share (the
“Preferred Stock”), having the powers, preferences and rights, and the
qualifications, limitations and restrictions, as set forth in the form of
Certificate of Designations of the Company’s Certificate of Incorporation
attached hereto as Exhibit A (the “Certificate of Designations”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Definitions. (a) As used in this Agreement (including the recitals
hereto), the following terms shall have the following meanings:

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by, or under direct or indirect
common control with, such specified Person; provided, that (i) the Company and
its Subsidiaries shall not be deemed to be Affiliates of any of the Investors
(other than Chrysalis) or any of their respective Affiliates, and (ii) portfolio
companies in which an Investor or any of its Affiliates has an investment
(whether as debt or equity) shall not be deemed an Affiliate of the Investor or
the Investor’s Affiliates. For the purposes of this definition, “control”, when
used with respect to any specified Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling,” “controlled,” “controlled by” and “under common control with”
have meanings correlative to the foregoing.



--------------------------------------------------------------------------------

“Affiliate Arrangements” means any Contracts (excluding employment agreements
with officers entered into in the ordinary course of business) between the
Company, on the one hand, and any director, officer or stockholder (in each
case, in his, her or its capacity as such) of the Company or its Affiliates, on
the other hand, which is currently in effect.

“Alternative Transaction” means, in each case involving any Person other than
the FP Investors or one of their Affiliates, any (i) sale, lease, assignment,
exchange or other transfer or disposition directly or indirectly by merger,
consolidation, business combination, share exchange, joint venture or otherwise
of assets of the Company or any Subsidiary (other than as expressly permitted by
Section 5.01(b)(x)); (ii) issuance, sale or other disposition, directly or
indirectly (including, without limitation, by way of merger, consolidation,
business combination, share exchange, joint venture or any similar transaction),
of securities (or options, rights, or warrants to purchase, or securities
convertible into or exchangeable for, such securities), including without
limitation capital stock, partnership interests, membership interests or other
instruments directly or indirectly convertible into, exchangeable or exercisable
for, or the value of which is determined with reference to, capital stock,
partnership interests or membership interests (“Equity Securities”) of the
Company or any of its Subsidiaries; (iii) tender offer or exchange offer as
defined pursuant to the Exchange Act that, if consummated, would result in any
Person beneficially owning any class or series (or the voting power of any class
or series) of Equity Securities of the Company or any of its Subsidiaries or any
other transaction in which any Person shall acquire beneficial ownership or the
right to acquire beneficial ownership, of any class or series (or the voting
power of any class or series) of Equity Securities; or (iv) combination of the
foregoing (in each case, other than the arrangements contemplated by the
Transaction Documents).

Any Person shall be deemed to “beneficially own”, to have “beneficial ownership”
of, or to be “beneficially owning” any securities (which securities shall also
be deemed “beneficially owned” by such Person) that such Person is deemed to
“beneficially own” within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the date hereof; provided that any Person shall be
deemed to beneficially own any securities that such Person has the right to
acquire, whether or not such right is exercisable immediately.

“Board” means the board of directors of the Company.

“Business Day” means any day except a Saturday, a Sunday or other day on which
the SEC or banking institutions in New York, New York are authorized or required
by law, regulation or executive order to be closed.

“Bylaws” means the Amended and Restated Bylaws of the Company, as may be amended
and restated from time to time.

“Certificate of Incorporation” means the Sixth Amended and Restated Certificate
of Incorporation of the Company, as may be further amended and restated from
time to time.

 

2



--------------------------------------------------------------------------------

“Code” means the United States Internal Revenue Code of 1986.

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

“Company Charter Documents” means the Certificate of Incorporation and Bylaws.

“Company Lease” means any lease, sublease, sub-sublease, license and other
agreement under which the Company or any of its Subsidiaries leases, subleases,
licenses, uses or occupies (in each case whether as landlord, tenant,
sublandlord, subtenant or by other occupancy arrangement), or has the right to
use or occupy, now or in the future, any real property.

“Company Leased Real Property” means all right, title and interest of the
Company and its Subsidiaries to any leasehold interests in any material real
property, together with all buildings, structures, improvements and fixtures
thereon.

“Company Plan” means each “employee benefit plan” (as defined in Section 3(3) of
ERISA, whether or not subject to ERISA) and each other plan, program, contract,
arrangement, agreement, or policy relating to stock options, stock purchases,
other equity-based compensation, bonus, incentive, deferred compensation,
employment, severance, retention, change in control, termination, fringe
benefits, disability, medical, life, paid time off, relocation or other benefits
or compensation, in each case sponsored, maintained or contributed to or
required to be contributed to by the Company or any of its Subsidiaries or with
respect to which the Company or any of its Subsidiaries has any Liabilities.

“Company Stock Plans” means the 2014 Equity Incentive Plan and the 2014 Employee
Stock Purchase Plan, in each case as amended from time to time.

“Confidentiality Agreement” means the confidentiality agreement between the
Company and Francisco Partners IV, L.P., dated as of January 22, 2016, as
amended and/or modified.

“Conversion Shares” means (i) the Common Stock issuable upon the conversion or
exchange of the Preferred Shares, including any increase in the stated value of
the Preferred Shares pursuant to the issuance of dividends in accordance with
the Certificate of Designations (the “PIK Dividends”) and (ii) any Common Stock
issuable as a dividend on the Preferred Shares (including the PIK Dividends, if
any).

“DGCL” means the General Corporation Law of the State of Delaware.

“Different Transaction” means, in each case involving any Person other than the
FP Investors or one of their Affiliates, any (i) sale, lease, assignment,
exchange or other transfer or disposition directly or indirectly by merger,
consolidation, business combination, share exchange, joint venture or otherwise
of assets of the Company or any Subsidiary resulting in aggregate gross proceeds
to the Company of at least $30,000,000;

 

3



--------------------------------------------------------------------------------

(ii) issuance, sale or other disposition, directly or indirectly (including,
without limitation, by way of merger, consolidation, business combination, share
exchange, joint venture or any similar transaction), of securities (or options,
rights, or warrants to purchase, or securities convertible into or exchangeable
for, such securities), including without limitation capital stock, partnership
interests, membership interests or other instruments directly or indirectly
convertible into, exchangeable or exercisable for, or the value of which is
determined with reference to, capital stock, partnership interests or membership
interests (“Equity Securities”) resulting in aggregate gross proceeds to the
Company of at least $30,000,000; (iii) tender offer or exchange offer as defined
pursuant to the Exchange Act that, if consummated, would result in any Person
beneficially owning 50% or more of any class or series (or the voting power of
any class or series) of Equity Securities of the Company or any of its
Subsidiaries or any other transaction in which any Person shall acquire
beneficial ownership or the right to acquire beneficial ownership, of 50% or
more of any class or series (or the voting power of any class or series) of
Equity Securities; or (iv) combination (including multiple transactions under
the same clause) of the foregoing (in each case, other than the arrangements
contemplated by the Transaction Documents).

“Environmental Law” means any federal, state, local or foreign Law or Judgment
relating to pollution or protection of the environment, natural resources or, to
the extent relating to exposure to hazardous or toxic substances, human health
or safety.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any Person which, together with the Company or any of
its Subsidiaries, would at any relevant time be treated as a single employer
under Section 4001 of ERISA or Section 414 of the Code.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“GAAP” means generally accepted accounting principles in the United States,
consistently applied.

“Governmental Entity” means any federal, state or local, domestic or foreign
governmental or regulatory (including any stock exchange) authority, agency,
court, commission or other entity or self-regulatory organization.

“Guarantee” means any guarantee, letter of credit, surety bond (including any
performance bond), credit support agreement or other assurance of payment.

“Indebtedness” means, with respect to any Person, without duplication, the
principal of, accrued and unpaid interest, prepayment and redemption premiums or
penalties (if any), unpaid fees or expenses and other Liabilities in respect of
(i) all obligations of such Person for borrowed money, or with respect to
deposits or advances of any kind to such Person (other than extensions of trade
credit to customers of such Person and its Subsidiaries in the ordinary course
of business), (ii) all obligations of such

 

4



--------------------------------------------------------------------------------

Person evidenced by bonds, debentures, notes or similar instruments, (iii) all
obligations of such Person which are, or would be required under GAAP to be,
recorded on the balance sheet of such Person with respect to a lease, (iv) all
obligations of such Person pursuant to securitization or factoring programs or
arrangements, (v) all Guarantees and arrangements having the economic effect of
a Guarantee of such Person of any Indebtedness of any other Person, (vi) all
obligations or undertakings of such Person to maintain or cause to be maintained
the financial position or covenants of others or to purchase the obligations or
property of others, (vii) net cash payment obligations of such Person under
swaps, options, derivatives and other hedging agreements or arrangements that
will be payable upon termination thereof (assuming they were terminated on the
date of determination), (viii) letters of credit, bank guarantees, and other
similar contractual obligations entered into by or on behalf of such Person,
(ix) all obligations of such Person issued or assumed as the deferred purchase
price of property, all conditional sale obligations of such Person and all
obligations of such Person under any title retention agreement (but excluding
trade accounts payable and other accrued current liabilities), and (x) all
obligations of the type referred to in the foregoing clauses secured by any Lien
on any property or asset.

“Intellectual Property” means any and all intellectual property rights in the
following, in any and all countries: (i) patents (including all reissues,
divisionals, continuations, continuations-in-part, reexaminations, supplemental
examinations, inter partes reviews, post-grant oppositions, substitutions and
extensions thereof), utility models, industrial designs, and inventions, and all
applications and registrations therefor, (ii) trademarks, servicemarks, brand
names, certification marks, collective marks, and other indicia of origin, and
all applications, registrations and renewals therefor, together with the
goodwill associated with any of the foregoing, (iii) copyrights, applications
and registrations therefor and renewals, extensions, restorations and reversions
thereof, (iv) software, including source code, executable code, firmware and all
documentation related to any of the foregoing, (v) internet domain names, and
(vi) trade secrets, know-how and other proprietary information.

“Investor Rights Agreement” means the investor rights agreement between the
Company and the Investors in the form attached hereto as Exhibit B.

“Judgment” means any judgment, injunction, order or decree of any Governmental
Entity.

“Knowledge” means, with respect to the Company, the actual knowledge as of the
date hereof of Jeffery Surges, Doug Schneider, James Purko and David Sockel
after due inquiry of the direct reports of such individuals.

“Liabilities” means, collectively, all obligations, liabilities and commitments
of any nature, whether known or unknown, express or implied, primary or
secondary, direct or indirect, liquidated, absolute, accrued, contingent or
otherwise and whether due or to become due.

 

5



--------------------------------------------------------------------------------

“Liens” means any pledges, liens, charges, mortgages, encumbrances or security
interests of any kind or nature.

“Material Adverse Effect” means any circumstance, development, effect, change,
event, occurrence or state of facts that, individually or in the aggregate, has
had or would reasonably be expected to have a material adverse effect on (1) the
business, results of operations, assets, Liabilities or financial condition of
the Company and its Subsidiaries taken as a whole; provided, however, that none
of the following, and no effect, change, event or occurrence arising out of, or
resulting from, the following, shall constitute or be taken into account,
individually or in the aggregate, in determining whether a Material Adverse
Effect has occurred or may occur: any effect, change, event or occurrence that
results from or arises in connection with (A) changes in or conditions generally
affecting the industry in which the Company and its Subsidiaries operate, (B)
general economic or regulatory, legislative or political conditions or
securities, credit, financial or other capital markets conditions in any
jurisdiction, (C) geopolitical conditions, the outbreak or escalation of
hostilities, any acts of war (whether or not declared), sabotage, terrorism or
man-made disaster, or any escalation or worsening of any of the foregoing, (D)
natural disaster, (E) any change in GAAP (or authoritative interpretation
thereof), including accounting and financial reporting pronouncements by the SEC
and the Financial Accounting Standards Board or applicable Law, (F) any change
resulting or arising from the execution and delivery of this Agreement or the
public announcement of the Transactions, (G) any decline in the market price, or
change in trading volume, of the capital stock of the Company or (H) any failure
to meet any internal or public projections guidance or estimates (it being
understood that the exceptions in clauses (G) and (H) shall not prevent or
otherwise affect a determination that the underlying cause of any such change,
decline or failure referred to therein is a Material Adverse Effect); provided
that the exceptions in clauses (A), (B), (C) and (D) above shall not apply to
the extent such circumstance, development, effect, change, event, occurrence or
state of facts has a materially disproportionate impact on the Company and its
Subsidiaries, taken as a whole, relative to other participants in the industry
in which the Company and its Subsidiaries operate, or (2) the ability of the
Company and its Subsidiaries to timely consummate the Transactions or to perform
their respective material obligations under the Related Agreements.

“Materials of Concern” means any waste, substance or material that is
classified, regulated, defined or designated under Environmental Law as
radioactive, explosive, highly flammable, hazardous or toxic or as a contaminant
or a pollutant, or for which liability or standards of conduct may be imposed,
including petroleum products, byproducts and distillates, heavy metals (such as
lead and cadmium), ozone-depleting substances, chlorinated solvents,
polychlorinated biphenyls, friable asbestos, toxic mold and anti-microbial
agents, nanoparticles, nanomaterials, microbeads and microplastics.

“NASDAQ” means the Nasdaq Global Market and its successors.

“Option” means an unexercised option to purchase shares of Common Stock granted
under a Company Stock Plan or otherwise.

 

6



--------------------------------------------------------------------------------

“Participant” means any current or former director, officer, employee or
independent contractor of the Company or any of its Subsidiaries.

“Performance RSU” means a restricted stock unit in respect of shares of Common
Stock that is subject to performance-based vesting or forfeiture conditions
(whether granted under a Company Stock Plan or otherwise).

“Permitted Liens” means (i) statutory Liens for Taxes, assessments or other
charges by Governmental Entities not yet due and payable or the amount or
validity of which is being contested in good faith and by appropriate
proceedings, (ii) mechanics’, materialmen’s, carriers’, workmen’s,
warehousemen’s, repairmen’s, landlords’ and similar Liens granted or which arise
in the ordinary course of business, (iii) pledges or deposits by the Company or
any of its Subsidiaries under workmen’s compensation Laws, unemployment
insurance Laws or similar legislation, or good faith deposits in connection with
bids, tenders, Contracts (other than for the payment of Indebtedness) or leases
to which such entity is a party, or deposits to secure public or statutory
obligations of such entity or to secure surety or appeal bonds to which such
entity is a party, or deposits as security for contested Taxes, in each case
incurred or made in the ordinary course of business, (iv) Liens securing
payment, or any obligation, of the Company or its Subsidiaries with respect to
Indebtedness outstanding on the date hereof or permitted to be incurred pursuant
to Section 5.01, (v) non-exclusive licenses granted to third parties in the
ordinary course of business by the Company or any of its Subsidiaries, (vi)
transfer restrictions imposed by applicable securities or other Law, (vii)
easements, rights-of-way, encroachments, restrictions, conditions and other
similar Liens incurred or suffered in the ordinary course of business and which,
individually or in the aggregate, would not reasonably be expected to materially
impair the use and operation of the applicable real property to which they
relate in the conduct of the business of the Company and its Subsidiaries as
currently conducted, (viii) zoning, entitlement, building and other land use
regulations imposed by Governmental Entities having jurisdiction over such real
property, (ix) Liens placed by any developer, landlord, owner or other third
party on real property over which the Company or any of its Subsidiaries has
leasehold or easement rights and subordination, non-disturbance or similar
agreements relating thereto, (x) Liens created by or through the actions of the
Investor or any of its Affiliates, and (xi) such other Liens that are not
material in amount or do not materially detract from the value of or materially
impair the use of the property affected by such Lien.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or Governmental Entity or other entity.

“Related Agreements” means the Certificate of Designations, the Investor Rights
Agreement and any other agreements between or among the Company, the Investors
and any of their respective Affiliates entered into to give effect to the
transactions contemplated by this Agreement.

“Related Investment Funds” means (a) any current or potential investment funds,
co-investment funds, successor investment funds and other investment vehicles

 

7



--------------------------------------------------------------------------------

and managed accounts under direct or indirect common management, governance or
control and other similar investment management relationships with, the
Investors or their respective Affiliates and (b) current or potential limited
partners or members of each Person described in clause (a).

“Representative” means, with respect to any Person, the directors, officers,
employees, investment bankers, financial advisors, attorneys, accountants or
other advisors, agents or representatives of such Person.

“Restricted Share” means a share of Common Stock that is subject to vesting or
forfeiture conditions (whether time-based or performance-based and whether
granted under a Company Stock Plan or otherwise).

“SEC” means the Securities and Exchange Commission.

“SEC Reports” means all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, including the exhibits thereto and
documents incorporated by reference therein.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Service-Based RSU” means a restricted stock unit in respect of shares of Common
Stock that is solely subject to service-based vesting or forfeiture conditions
(whether granted under a Company Stock Plan or otherwise).

“Stock Appreciation Right” means an unexercised stock appreciation right in
respect of shares of Common Stock (whether granted under a Company Stock Plan or
otherwise).

“Subsidiary” means, with respect to any Person, another Person, an amount of the
voting securities, other voting rights or voting partnership interests of which
is sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, more than 50% of the
equity interests of which) is owned directly or indirectly by such first Person.

“Transaction Documents” means this Agreement, the Related Agreements and the
Confidentiality Agreement.

“Transaction Litigation” means any Action made or instituted or, to the
Company’s Knowledge, threatened by, or any written or, to the Knowledge of the
Company, oral demand by, any current or former stockholder (or other holder of
any other equity securities) of the Company, or any Affiliate, trustee or
beneficiary of any stockholder (or other holder of any other equity securities)
of the Company, (i) asserting, seeking to assert, or based upon any alleged
breach of fiduciary duty, usurping corporate opportunity or similar breach of
care, loyalty or comparable claims by any officer, director, trustee, fiduciary,
agent or current or former stockholder of the Company

 

8



--------------------------------------------------------------------------------

occurring prior to the Closing, whether or not in connection with this Agreement
or the Transaction Documents, (ii) challenging this Agreement or the Transaction
Documents or the transactions contemplated thereby or seeking to directly or
indirectly enjoin, delay or prevent the transactions contemplated by the
Transaction Documents or seeking damages in connection with the transactions
contemplated by the Transaction Documents, (iii) seeking the election to, or to
place a representative on, the Board, (iv) seeking the removal of any director
from the Board or any executive officer of the Company or (v) seeking to control
or influence the management, the Board or policies of the Company or any of its
Subsidiaries.

“Transactions” means the transactions contemplated by this Agreement and the
Related Agreements.

(b) In addition to the terms defined in Section 1.01(a), the following terms
have the meanings assigned thereto in the Sections set forth below:

 

Term

      

Section

Action      3.07 Affordable Care Act      3.27 Agreement      Preamble
Anticorruption Laws      3.24 Balance Sheet Date      3.05(c) Bankruptcy and
Equity Exception      3.03(a) Capitalization Date      3.02(a) Certificate of
Designations      Recitals Closing      2.02(a) Closing Date      2.02(a)
Company      Preamble Company Board Recommendation      3.03(a) Company
Disclosure Letter      Article III Company Fundamental Representations     
6.03(a) Company Preferred Stock      3.02(a) Company SEC Documents      3.05(a)
Company Securities      3.02(b) Company Stockholder Approval      3.03(d)
Company Stockholders’ Meeting      5.05(b) Contract      3.03(b) Credit
Agreement Consent      6.01(a) Equity Securities      1.01 FCPA      3.24 Filed
SEC Documents      Article III Financing      4.05(a) FP Investor      Preamble
Government Official      3.24 HIPAA      3.28 IRS      5.12(a)

 

9



--------------------------------------------------------------------------------

Term

      

Section

Investor      Preamble Laws      3.08 Material Contracts      3.15(a) Money
Laundering Laws      3.26 Non-Recourse Party      7.05 Outside Date     
7.01(b)(i) Payoff Letter      5.09 Permits      3.08 Preferred Shares      2.01
Preferred Stock      Recitals Proxy Statement      3.04 Purchase      2.01
Purchase Price      2.01 Tax      3.09(j) Tax Return      3.09(j) THL Loan
Agreement      Recitals THL Repayment      Recitals

ARTICLE II

Purchase and Sale

SECTION 2.01. Purchase and Sale. On the terms and subject to the conditions set
forth in this Agreement, at the Closing, the Investors shall severally purchase
and acquire from the Company an aggregate of 52,000 shares of Series A
Convertible Preferred Stock (the “Preferred Shares”), and the Company shall
issue, sell and deliver to each Investor, the Preferred Shares set forth
opposite such Investor’s name on Section 2.01 of the Company Disclosure Letter,
for a purchase price per Preferred Share equal to $1,000 and an aggregate
purchase price of $52,000,000 (the “Purchase Price”). The purchase of the
Preferred Shares pursuant to this Section 2.01 is referred to as the “Purchase”.

SECTION 2.02. Closing. (a) The closing of the Purchase (the “Closing”) shall
take place at the offices of Kirkland & Ellis LLP, 3330 Hillview Avenue, Palo
Alto, CA 94304, on the second Business Day following the satisfaction (or, to
the extent permitted by Law, the waiver by the party entitled to the benefit
thereof) of the conditions set forth in Article VI, other than those conditions
that by their nature are to be satisfied as of the Closing (but subject to the
satisfaction or waiver of such conditions at the Closing), or at such other
place, time and date as shall be agreed between the Company and the Investor.
The date on which the Closing occurs is referred to in this Agreement as the
“Closing Date”. The Closing shall be deemed to occur and be effective as of
12:01 a.m., New York City time, on the Closing Date.

(b) At the Closing, to effect the purchase and sale of the Preferred Shares, (i)
the Investors shall pay to the Company, by wire transfer to a bank account
designated

 

10



--------------------------------------------------------------------------------

in writing by the Company at least two Business Days prior to the Closing Date,
in immediately available funds, the Purchase Price, (ii) the Company shall
deliver to the Investors evidence of the Preferred Shares in book entry, (iii)
the Company shall make the filing described in Section 6.01(b) and (iv) each of
the Company and the Investors shall execute and deliver to the other the
Investor Rights Agreement.

ARTICLE III

Representations and Warranties of the Company

The Company represents and warrants to each Investor as of the date hereof and
as of the Closing (except to the extent made only as of a specified date, in
which case such representation and warranty is made as of such date) that,
except as (A) set forth in the confidential disclosure letter delivered by the
Company to the Investors on the date hereof (the “Company Disclosure Letter”)
(it being understood that any information, item or matter set forth on one
section or subsection of the Company Disclosure Letter shall only be deemed
disclosure with respect to, and shall only be deemed to apply to and qualify,
the section or subsection of this Agreement to which it corresponds in number
and each other section or subsection of this Agreement (other than Section 5.01)
to the extent that it is reasonably apparent on the face of such disclosure that
such information, item or matter is relevant to such other section or
subsection) or (B) disclosed in any report, schedule, form, statement or other
document (including exhibits (including those incorporated by reference and
publicly available)) filed with, or furnished to, the SEC and publicly available
on or after March 25, 2015 and prior to the date hereof (the “Filed SEC
Documents”), other than any disclosures set forth in the “Risk Factors” or
forward-looking statement sections of such Filed SEC Documents and any other
disclosures included therein to the extent they are predictive or forward
looking in nature; provided, that this clause (B) shall not apply to the
representations and warranties set forth in Sections 3.01, 3.02, 3.03, 3.04,
3.06, 3.17, 3.18, 3.19, 3.20 and 3.21.

SECTION 3.01. Organization; Standing. (a) The Company is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware and has all requisite corporate power and corporate authority necessary
to carry on its business as it is now being conducted except (other than with
respect to the Company’s due organization and valid existence) as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company is duly licensed or qualified to do business and is
in good standing (where such concept is recognized under applicable Law) in each
jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned or leased by it makes
such licensing, qualification or good standing necessary, except where the
failure to be so licensed, qualified or in good standing, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect. True and complete copies of the Company Charter Documents (as
amended to the date hereof) are included in the Filed SEC Documents.

 

11



--------------------------------------------------------------------------------

(b) Each of the Company’s Subsidiaries is duly organized, validly existing and
in good standing (where such concept is recognized under applicable Law) under
the Laws of the jurisdiction of its organization, except where the failure to be
so organized, existing or in good standing, individually or in the aggregate,
has not had and would not reasonably be expected to have a Material Adverse
Effect. Each of the Company’s Subsidiaries is duly licensed, qualified to do
business and in good standing (where such concept is recognized under applicable
Law) in each jurisdiction in which the nature of the business conducted by it or
the character or location of the properties and assets owned or leased by it
makes such licensing, qualification or good standing necessary, except where the
failure to be so licensed, qualified or in good standing, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect.

SECTION 3.02. Capitalization. (a) The authorized capital stock of the Company
consists of 75,000,000 shares of Common Stock and 5,000,000 shares of preferred
stock, par value $0.001 per share (“Company Preferred Stock”), of which 52,000
shares of Preferred Stock, par value $0.001 per share, will be authorized as of
the Closing. At the close of business on March 1, 2016 (the “Capitalization
Date”), (i) 22,113,831 shares of Common Stock were issued and outstanding
(including no Deferred Restricted Shares and no Restricted Shares), (ii) 50,149
shares of Common Stock were held by the Company in its treasury, (iii) 485,564
shares of Common Stock were reserved and available for issuance pursuant to the
Company Stock Plans, (iv) 2,236,526 shares of Common Stock were subject to
outstanding Options, (v) no shares of Common Stock were subject to outstanding
Stock Appreciation Rights, (vi) 561,660 shares of Common Stock were subject to
outstanding Service-Based RSUs, (vii) 380,000 shares of Common Stock were
subject to outstanding Performance RSUs (assuming that applicable performance
goals have been attained at maximum levels) and (viii) no shares of Company
Preferred Stock were issued or outstanding. Since the Capitalization Date
through the date hereof, neither the Company nor any of its Subsidiaries has (A)
issued any Company Securities or incurred any obligation to make any payments
based on the price or value of any Company Securities or dividends paid thereon,
other than in connection with the vesting, settlement or exercise of the
Options, Service-Based RSUs and Performance RSUs referred to above that were
outstanding as of the Capitalization Date or as expressly contemplated by this
Agreement or (B) established a record date for, declared, set aside for payment
or paid any dividend on, or made any other distribution in respect of, any
shares of the Company’s capital stock.

(b) Except as described in Section 3.02(a), as of the Capitalization Date, there
were no (i) outstanding shares of capital stock of, or other equity or voting
interests in, the Company, (ii) outstanding securities convertible into or
exchangeable for shares of capital stock of, or other equity or voting interests
in, the Company, (iii) outstanding options, warrants, stock appreciation rights,
phantom stock rights, rights or other commitments or agreements to acquire from
the Company or any Subsidiary, or that obligate the Company or any Subsidiary to
issue, any capital stock of, or other equity or voting interests (or voting
debt) in, or any securities convertible into or exchangeable for shares of
capital stock of, or other equity or voting interests in, the Company,
(iv) obligations of the Company or any Subsidiary to grant, extend or enter into
any

 

12



--------------------------------------------------------------------------------

subscription, warrant, right, convertible or exchangeable security or other
similar agreement or commitment relating to any capital stock of, or other
equity or voting interests in, the Company (the items in clauses (i), (ii),
(iii) and (iv) being referred to collectively as “Company Securities”) or
(v) other obligations by the Company or any of its Subsidiaries to make any
payments or provide any economic value based on the price or value of any
Company Securities or dividends paid thereon. Except with respect to the Company
Stock Plans, there are no outstanding agreements of any kind which obligate the
Company or any of its Subsidiaries to repurchase, redeem or otherwise acquire
any Company Securities, or obligate the Company to grant, extend or enter into
any such agreements relating to any Company Securities, including any agreements
granting any preemptive rights, subscription rights, anti-dilutive rights,
rights of first refusal or similar rights with respect to any Company
Securities. Other than as set forth in Section 3.02(b) of the Company Disclosure
Letter, none of the Company or any Subsidiary of the Company is a party to any
stockholders’ agreement, voting trust agreement, registration rights agreement
or other similar agreement or understanding relating to any Company Securities
or any other agreement relating to the disposition, voting or dividends with
respect to any Company Securities. All outstanding shares of Common Stock have
been duly authorized and validly issued and are fully paid, nonassessable and
free of preemptive rights. The Preferred Shares and the Conversion Shares will
be, when issued, duly authorized and validly issued, fully paid and
nonassessable and issued in compliance with all applicable federal and state
securities Laws, and such shares will not be issued in violation of any purchase
option, call option, preemptive right, resale right, subscription right, right
of first refusal or similar right, and will be free and clear of all Liens,
except restrictions imposed by the Securities Act and any applicable state
securities Laws. The Preferred Shares and the Conversion Shares, if and when
issued, will have the terms and conditions and entitle the holders thereof to
the rights set forth in the Company Charter Documents, as amended by the
Certificate of Designations. The shares of Common Stock issuable upon conversion
of the Preferred Shares have been duly reserved for issuance.

(c) All of the outstanding shares of capital stock of, or other equity or voting
interests in, each material Subsidiary of the Company (except for directors’
qualifying shares or the like) are owned directly or indirectly, beneficially
and of record, by the Company free and clear of all Liens, except for Permitted
Liens. Each outstanding share of capital stock of each material Subsidiary of
the Company, which is held, directly or indirectly, by the Company, is duly
authorized, validly issued, fully paid, nonassessable and free of preemptive
rights, and, except as set forth in the Transaction Documents, there are no
subscriptions, options, warrants, rights, calls, contracts or other commitments,
understandings, restrictions or arrangements relating to the issuance,
acquisition, redemption, repurchase or sale of any shares of capital stock or
other equity or voting interests of any material Subsidiary of the Company,
including any right of conversion or exchange under any outstanding security,
instrument or agreement, any agreements granting any preemptive rights,
subscription rights, anti-dilutive rights, rights of first refusal or similar
rights with respect to any securities of any Subsidiary of the Company.

 

13



--------------------------------------------------------------------------------

SECTION 3.03. Authority; Noncontravention; Voting Requirements. (a) The Company
has all necessary corporate power and corporate authority to execute and deliver
this Agreement and the Related Agreements and to perform its obligations
hereunder and thereunder and to consummate the Transactions. The execution,
delivery and performance by the Company of this Agreement and the Related
Agreements, and the consummation by it of the Transactions, have been duly
authorized and approved by the Board, and, except for filing the Certificate of
Designations with the Secretary of State of the State of Delaware pursuant to
the DGCL, no other corporate action on the part of the Company is necessary to
authorize the execution, delivery and performance by the Company of this
Agreement and the Related Agreements and the consummation by it of the
Transactions. This Agreement has been, and the Related Agreements will be on the
Closing Date, duly executed and delivered by the Company and, assuming due
authorization, execution and delivery hereof and thereof by the Investors, this
Agreement constitutes, and the Related Agreements will on the Closing Date
constitute, a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except that such
enforceability (i) may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar Laws of general
application affecting or relating to the enforcement of creditors’ rights
generally and (ii) is subject to general principles of equity, whether
considered in a proceeding at law or in equity (the “Bankruptcy and Equity
Exception”).

(b) Neither the execution and delivery of this Agreement nor any of the Related
Agreements by the Company, nor the consummation by the Company of the
Transactions, nor performance or compliance by the Company with any of the terms
or provisions hereof or thereof, will (i) conflict with or violate any provision
of (A) the Company Charter Documents or (B) any similar organizational documents
of any of the Company’s Subsidiaries or (ii) assuming that the authorizations,
consents and approvals referred to in Section 3.04 are obtained prior to the
Closing Date and the filings referred to in Section 3.04 are made, (x) violate
or constitute a default (or constitute an event which, with notice or lapse of
time or both, would constitute a violation or default) under any of the terms,
conditions or provisions of any loan or credit agreement, debenture, note, bond,
mortgage, indenture, deed of trust, lease, sublease, license, contract or other
agreement, arrangement or understanding (each, a “Contract”) to which the
Company or any of its Subsidiaries is a party or accelerate any obligations or
rights under or give a right of termination of (whether or not with notice,
lapse of time or both) any such Contract, (y) violate any Law, judgment, writ or
injunction of any Governmental Entity applicable to the Company or any of its
Subsidiaries or (z) result in the creation of any Lien on any properties or
assets of the Company or any of its Subsidiaries, except, in the case of clause
(i)(B) and clause (ii), as, individually or in the aggregate, have not had and
would not reasonably be expected to have a Material Adverse Effect.

(c) The Board, at a meeting duly called and held, adopted resolutions (i)
approving and declaring advisable and in the best interests of the Company and
its stockholders, the Transactions and the execution, delivery and performance
by the Company of this Agreement and the consummation of the Transactions, (ii)
directing that the Company submit the Transactions to a vote at a meeting of the
holders of Common Stock in accordance with the terms of this Agreement and (iii)
recommending that the

 

14



--------------------------------------------------------------------------------

holders of the Common Stock approve the Transactions (such recommendation, the
“Company Board Recommendation”), which resolutions have not been subsequently
rescinded, modified or withdrawn.

(d) The affirmative vote (in person or by proxy) of the holders of a majority of
the shares of Common Stock present at the stockholders meeting for the approval
of the Transactions, including the issuance of all of the Preferred Shares on
the Closing Date and the issuance of Conversion Shares following the Closing, is
the only vote or approval of the holders of any class or series of capital stock
of the Company or any of its Subsidiaries that is required under the rules and
regulations of the SEC, the DGCL or NASDAQ to approve the Transactions and the
consummation thereof (the “Company Stockholder Approval”).

SECTION 3.04. Governmental Approvals. Except for (a) compliance with the
applicable requirements of the Exchange Act, including the filing with the SEC
of a proxy statement relating to the Company Stockholders’ Meeting (as amended
or supplemented from time to time, the “Proxy Statement”), (b) compliance with
the rules and regulations of NASDAQ, including obtaining the Company Stockholder
Approval, (c) the filing of the Certificate of Designations with the Secretary
of State of the State of Delaware pursuant to the DGCL and (d) the filing with
the SEC of such current reports and other documents, if any, required to be
filed with the SEC under the Exchange Act or Securities Act in connection with
the Transactions, no consent or approval of, or filing, license, permit or
authorization, declaration or registration with, any Governmental Entity or any
stock market or stock exchange on which shares of Common Stock are listed for
trading are necessary for the execution and delivery of this Agreement and the
Related Agreements by the Company, the performance by the Company of its
obligations hereunder and thereunder and the consummation by the Company of the
Transactions, other than such consents, approvals, filings, licenses, permits,
authorizations, declarations or registrations the failure of which to obtain,
make or give, would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

SECTION 3.05. Company SEC Documents; Undisclosed Liabilities. (a) The Company
has filed or furnished, as applicable, with the SEC, on a timely basis, all
reports, schedules, forms, statements and other documents required to be filed
or furnished, as applicable, by the Company with the SEC pursuant to the
Securities Act or the Exchange Act since December 11, 2014 (collectively, the
“Company SEC Documents”). As of their respective effective dates (in the case of
Company SEC Documents that are registration statements filed pursuant to the
requirements of the Securities Act) and as of their respective SEC filing dates
(in the case of all other Company SEC Documents), the Company SEC Documents
complied as to form in all material respects with the requirements of the
Securities Act or the Exchange Act, as the case may be, applicable to such
Company SEC Documents, and none of the Company SEC Documents as of such
respective dates (or, if amended prior to the date hereof, the date of the
filing of such amendment, with respect to the disclosures that are amended)
contained any untrue statement of a material fact or omitted, or will have
omitted, to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of

 

15



--------------------------------------------------------------------------------

the date hereof, (i) the Company is eligible to file a Registration Statement on
Form S-3, (ii) none of the Company’s Subsidiaries is required to file any
documents with the SEC, (iii) there are no outstanding or unresolved comments in
comment letters from the SEC staff with respect to any of the Company SEC
Documents and (iv) to the Company’s Knowledge, none of the Company SEC Documents
is the subject of ongoing SEC review, outstanding SEC comment or outstanding SEC
investigation. Each of the certifications and statements relating to the Company
SEC Documents required by: (A) Rule 13a-14 or Rule 15d-14 under the Exchange
Act, (B) 18 U.S.C. §1350 (Section 906 of the Sarbanes-Oxley Act) or (C) any
other rule or regulation promulgated by the SEC or applicable to the Company SEC
Documents is accurate and complete, and complies as to form and content with all
applicable Laws.

(b) The consolidated financial statements of the Company (including all related
notes or schedules) included or incorporated by reference in the Company SEC
Documents (i) complied, as of their respective dates of filing with the SEC, in
all material respects with the published rules and regulations of the SEC with
respect thereto, (ii) present fairly, in all material respects, the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods covered thereby (subject, in the case of unaudited quarterly
financial statements, to normal year-end adjustments), (iii) have been prepared
in all material respects in accordance with GAAP (except, in the case of
unaudited quarterly financial statements, as permitted by Form 10-Q of the SEC
or other rules and regulations of the SEC) applied on a consistent basis during
the periods covered thereby (except (A) as may be indicated in the notes thereto
or (B) as permitted by Regulation S-X), and (iv) were prepared in accordance
with the books of account and other financial records of the Company and its
Subsidiaries (except as may be indicated in the notes thereto).

(c) Neither the Company nor any of its Subsidiaries has any liabilities of any
nature (whether accrued, absolute, contingent or otherwise) that would be
required under GAAP, as in effect on the date hereof, to be reflected on a
consolidated balance sheet of the Company (including the notes thereto) except
liabilities (i) reflected or reserved against in the balance sheet (or the notes
thereto) of the Company and its Subsidiaries as of September 30, 2015 (the
“Balance Sheet Date”) included in the Filed SEC Documents, (ii) incurred after
the Balance Sheet Date in the ordinary course of business, (iii) as expressly
contemplated by this Agreement or otherwise incurred in connection with the
Transactions or (iv) as, individually or in the aggregate, have not had and
would not reasonably be expected to have a Material Adverse Effect.

(d) The Company has established and maintains, and at all times since
December 11, 2014 has maintained, disclosure controls and procedures and a
system of internal controls over financial reporting (as such terms are defined
in paragraphs (e) and (f), respectively, of Rule 13a-15 under the Exchange Act)
as required by Rule 13a-15 under the Exchange Act. Since December 11, 2014,
neither the Company nor, to the Company’s Knowledge, the Company’s independent
registered public accounting firm, has identified or been made aware of any
“significant deficiency” or “material weakness” (as defined by the Public
Company Accounting Oversight Board) in the design or

 

16



--------------------------------------------------------------------------------

operation of the Company’s internal controls over financial reporting which
would reasonably be expected to adversely affect in any material respect the
Company’s ability to record, process, summarize and report financial data, in
each case which has not been subsequently remediated. The Company is, and has
been at all times since December 11, 2014, in compliance in all material
respects with the applicable listing requirements and corporate governance rules
and regulations of NASDAQ, and has not received any notice asserting any
non-compliance with the listing requirements of NASDAQ.

(e) The Company’s auditor has at all times since December 11, 2014 been: (i) a
registered public accounting firm (as defined in Section 2(a)(12) of the
Sarbanes-Oxley Act); (ii) “independent” with respect to the Company within the
meaning of Regulation S-X under the Exchange Act; and (iii) to the the Company’s
Knowledge, in compliance with subsections (g) through (l) of Section 10A of the
Exchange Act and the rules and regulations promulgated by the SEC and the Public
Company Accounting Oversight Board thereunder. All non-audit services performed
by the Company’s auditors for the Company that were required to be approved in
accordance with Section 202 of the Sarbanes-Oxley Act were so approved.

(f) The Proxy Statement (including any amendment or supplement thereto) will
comply as to form in all material respects with the requirements of the Exchange
Act and will not, at the time it or any amendment or supplement thereto is filed
with the SEC or at the time first published, sent or given to the stockholders
of the Company, or at the time of the Company Stockholders’ Meeting, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they are made, not misleading.
Notwithstanding the foregoing, the Company makes no representation or warranty
with respect to statements made or incorporated by reference therein based on
information supplied by or on behalf of Investors or any Affiliates thereof for
inclusion or incorporation by reference in the Proxy Statement.

SECTION 3.06. Absence of Certain Changes. Since January 1, 2015, (a) through the
date hereof, except for the execution and performance of this Agreement and the
discussions, negotiations and transactions related thereto and any transaction
of the type contemplated by this Agreement, the business of the Company and its
Subsidiaries has been carried on and conducted in all material respects in the
ordinary course of business, (b) there has not been any Material Adverse Effect
or any circumstance, developments, effect, change, event, occurrence or state of
facts that, individually or in the aggregate, has had or would reasonably be
expected to have a Material Adverse Effect and (c) through the date hereof, the
Company has not taken any actions which, had such actions been taken after the
date of this Agreement, would have required the written consent of the Investors
pursuant to Section 5.01.

SECTION 3.07. Legal Proceedings. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, there is no
(a) pending or, to the Knowledge of the Company, threatened legal or
administrative proceeding, suit, arbitration, claim, charge, audit, action or,
to the Knowledge of the Company, investigation (an “Action”) against the Company
or any of its Subsidiaries, or

 

17



--------------------------------------------------------------------------------

(b) outstanding order, judgment, injunction, ruling, writ or decree of any
Governmental Entity imposed upon the Company or any of its Subsidiaries, in each
case, by or before any Governmental Entity.

SECTION 3.08. Compliance with Laws; Permits. The Company and each of its
Subsidiaries are, and since January 1, 2014 have been, in compliance with all
foreign, state, federal and local laws, statutes, common laws, ordinances, acts,
codes, rules, regulations, orders, executive orders, judgments, injunctions,
penalties, fines, writs, decrees, governmental guidelines or interpretations
having the force of law, Permits, regulations, decrees and orders of
Governmental Entities (collectively, “Laws”) applicable to the Company or any of
its Subsidiaries, in each case except for instances of non-compliance that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect. The Company and each of its
Subsidiaries hold all licenses, franchises, permits, certificates, approvals and
authorizations from Governmental Entities necessary for the lawful conduct of
their respective businesses (collectively, “Permits”), except where the failure
to hold the same, individually or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect.

SECTION 3.09. Tax Matters. Except as, individually or in the aggregate, has not
had and would not reasonably be expected to have a Material Adverse Effect:

(a) The Company and each of its Subsidiaries has prepared (or caused to be
prepared) and timely filed (taking into account valid extensions of time within
which to file) all Tax Returns required to be filed by any of them, and all such
filed Tax Returns are true, complete and accurate.

(b) All Taxes owed by the Company and each of its Subsidiaries that are due
(whether or not shown on any Tax Return) have been timely paid or have been
adequately reserved against in accordance with GAAP.

(c) All amounts of Taxes required to be withheld by the Company or any of its
Subsidiaries have been duly withheld and remitted to the appropriate taxing
authority as required by applicable Law.

(d) The Company has not received written notice of any pending audits,
examinations, investigations, claims or other proceedings in respect of any
Taxes of the Company or any of its Subsidiaries, and no audits, examinations,
investigations, claims or other proceedings in respect of any Taxes of the
Company or any of its Subsidiaries are pending or in progress.

(e) There are no Liens for Taxes on any of the assets of the Company or any of
its Subsidiaries other than Permitted Liens.

(f) None of the Company or any of its Subsidiaries has been a “controlled
corporation” or a “distributing corporation” in any distribution occurring in
the prior two years that was purported or intended to be governed by Section 355
of the Code (or any similar provision of state, local or non-U.S. Law).

 

18



--------------------------------------------------------------------------------

(g) No deficiency for any Tax has been asserted or assessed by any Governmental
Entity in writing against the Company or any of its Subsidiaries, except for
deficiencies that have been satisfied by payment in full, settled or withdrawn
or that have been specifically identified in the Filed SEC Documents and
adequately reserved against in accordance with GAAP.

(h) Neither the Company nor any of its Subsidiaries has waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to an assessment or deficiency for Taxes (other than pursuant to extensions of
time to file Tax Returns obtained in the ordinary course).

(i) Neither the Company nor any of its Subsidiaries has participated in any
“listed transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b)(2).

(j) For purposes of this Agreement: (x) “Tax” shall mean any federal, state,
local or foreign income, gross receipts, property, sales, use, license, excise,
franchise, employment, payroll, withholding, alternative or add on minimum, ad
valorem, transfer or excise tax, or any other tax, custom, duty, governmental
fee or other like assessment or charge of any kind whatsoever, including any
interest or penalty, imposed by any Governmental Entity, and (y) “Tax Return”
shall mean any return, declaration, report or similar statement required to be
filed with respect to any Tax (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return or
declaration of estimated Tax.

SECTION 3.10. Employee Benefits. (a) Except for instances that, individually or
in the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect, (i) each Company Plan has been established, maintained,
funded and administered in accordance with terms and in compliance with the
applicable provisions of ERISA, the Code and other applicable Laws, (ii) each
Company Plan that is intended to be qualified under Section 401(a) of the Code
is so qualified and has timely received a favorable determination letter from
the Internal Revenue Service, (iii) neither the Company nor any of its
Subsidiaries has any Liabilities to provide post-termination health or life
insurance benefits other than as required by Section 4980B of the Code, (iv)
none of the Company, any of its Subsidiaries or any ERISA Affiliate has any
Liability with respect to any plan that is or was subject to Title IV of ERISA
or Section 412 of the Code or any “multiemployer plan” within the meaning of
Section 3(37) of ERISA and (v) no Company Plan has any unfunded or underfunded
Liabilities.

(b) The execution, delivery and performance of this Agreement and the
consummation of the Transactions will not, either alone or in combination with
another event, result in (i) an increase in the amount of compensation or
benefits payable to any Participant, (ii) any entitlements for any Participant
to severance, termination, change in control or similar pay or benefits,
(iii) the acceleration of the vesting or timing of the payment of any
compensation or benefits payable to or in respect of any Participant or (iv) any
increased or accelerated funding obligation with respect to any Company Plan. No
payment or benefit provided to any Participant as a result (alone or in
combination with any other event) of the execution, delivery and performance of
this Agreement and

 

19



--------------------------------------------------------------------------------

the consummation of the Transactions, would constitute an “excess parachute
payment” for purposes of Section 280G of the Code. Neither the Company nor any
of its Affiliates is party to an agreement with a Participant that provides for
any “gross up” payment for taxes pursuant to Sections 4999 or 409A of the Code.

SECTION 3.11. Labor Matters. Except for instances that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect, (a) neither the Company nor any of its Subsidiaries is party to
any collective bargaining agreement or Contract with any labor organization, (b)
with respect to its employees, to the Knowledge of the Company and each of its
Subsidiaries, there have not been any ongoing or threatened union organizational
activities since January 1, 2014, (c) there are not currently and, since
January 1, 2014 has not been any, labor strikes, slowdowns, work stoppages,
pickets, or lockouts or other material labor disputes with respect to the
employees of the Company or any of its Subsidiaries, (d) the Company and its
Subsidiaries are, and since January 1, 2014 have been, in compliance with all
applicable Laws governing or concerning labor relations and employment, and (e)
to the Knowledge of the Company and each of its Subsidiaries, no employee
layoff, facility closure, or similar reduction in force is currently
contemplated, planned or announced.

SECTION 3.12. Environmental Matters. Except for those matters that, individually
or in the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect, (a) each of the Company and its Subsidiaries is, and
since January 1, 2014 has been, in compliance with all applicable Environmental
Laws, (b) each of the Company and its Subsidiaries has obtained and, since
January 1, 2014, has been in compliance with, all Permits required under
Environmental Laws for the occupancy of their respective owned or leased real
property and operation of their respective businesses as currently occupied and
conducted, (c) there is no suit, claim, action or proceeding under any
Environmental Law that is pending or, to the Knowledge of the Company,
threatened against the Company or any of its Subsidiaries, (d) neither the
Company nor any of its Subsidiaries has received any unresolved written notice
alleging that the Company or any of its Subsidiaries is in violation of or has
any liability under any Environmental Laws, (e) neither the Company nor any of
its Subsidiaries has treated, stored, disposed of, arranged for the disposal of,
transported, handled, exposed any Person to or released any Material of Concern,
or owned or operated any facility or property contaminated by any Material of
Concern, so as to give rise to any liabilities pursuant to any Environmental
Law, including conducting, funding or reimbursing another Person for
environmental remedial activities pursuant to any Environmental Law at material
cost to the Company or its Subsidiaries.

SECTION 3.13. Intellectual Property. (a) Except as, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect, (i) the Company or its Subsidiaries exclusively own all
Intellectual Property registrations and applications filed in their names that
have not expired or have not been abandoned and (ii) the Company and its
Subsidiaries own, or have sufficient rights to use, all other Intellectual
Property used in the conduct of the business of the Company and its Subsidiaries
as currently conducted.

 

20



--------------------------------------------------------------------------------

(b) Except as, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect, (i) no claims are
pending or, to the Knowledge of the Company, threatened in writing against the
Company or any of its Subsidiaries alleging that the conduct of the business of
the Company and its Subsidiaries infringes, violates or misappropriates the
Intellectual Property of any Person, (ii) no claims are pending or threatened by
the Company or any of its Subsidiaries against any Person alleging any
infringement, violation or misappropriation of the Intellectual Property owned
by the Company or any of its Subsidiaries, (iii) to the Knowledge of the
Company, the conduct of the business of the Company and its Subsidiaries has not
infringed and does not infringe the Intellectual Property of any Person, (iv) to
the Knowledge of the Company, no Person is infringing any Intellectual Property
owned by the Company or its Subsidiaries, and (v) there have been no material
breaches of the security of the Company’s or its Subsidiaries’ computer
software, websites and systems (including the confidential data transmitted
thereby or stored therein).

(c) To the extent that software included in the Intellectual Property of the
Company and its Subsidiaries that is distributed by the Company or its
Subsidiaries uses, incorporates or has embedded in it any source, object or
other software code subject to an “open source,” “copyleft” or other similar
types of license terms (including, without limitation, any GNU General Public
License, Library General Public License, Lesser General Public License, Mozilla
License, Berkeley Software Distribution License, Open Source Initiative License,
MIT, Apache or public domain licenses, and the like), the Company has used its
commercially reasonable efforts to ensure that such software is not used,
produced or distributed in a way that requires, or conditions the distribution
of any such software on, (i) the disclosure of any source code included in such
Intellectual Property or (ii) the unlimited distribution of any software
included in such Intellectual Property without charge.

(d) The Company and its Subsidiaries take commercially reasonable actions to
protect and preserve the confidentiality of their trade secrets and the security
of their material computer software, websites and systems (including the
confidential data transmitted thereby or stored therein), including implementing
a policy requiring employees and contractors who are reasonably expected to
receive access to trade secrets to sign nondisclosure agreements and all
employees who develop material Intellectual Property for the Company or its
Subsidiaries to execute written agreements assigning all rights to such
Intellectual Property to the Company or its Subsidiaries.

SECTION 3.14. Property. Neither the Company nor any of its Subsidiaries owns any
real property. The Company or one of its Subsidiaries has a good and valid
leasehold interest in each material Company Lease, free and clear of all Liens
(other than Permitted Liens) and (b) to the Knowledge of the Company, none of
the Company or any of its Subsidiaries has received written notice of any
material default under any agreement evidencing any Lien or other agreement
affecting any Company Lease, which default continues on the date hereof. The
Company or its Subsidiaries have good and marketable title to all of its or
their personal properties (whether tangible or intangible), rights and assets,
free and clear of all Liens in all material respects other than Permitted Liens.

 

21



--------------------------------------------------------------------------------

SECTION 3.15. Contracts. (a) Section 3.15 of the Company Disclosure Letter lists
each of the following written contracts and agreements (other than any lease of
Company Leased Real Property and contracts and agreements relating to
Intellectual Property) to which the Company or any of its Subsidiaries is a
party that is in effect as of the date of this Agreement (each such Contract or
arrangement, together with any such contracts or arrangements entered into after
the date hereof, collectively being “Material Contracts”):

(i) any joint venture, partnership or strategic alliance contract or investment
agreement, in each case related to the formation, creation, operation,
management or control of any partnership or joint venture in which the Company
or any of its Subsidiaries owns any partial interest and that is material to the
business of the Company and its Subsidiaries, taken as a whole, other than
revenue sharing agreements entered into in the ordinary course of business;

(ii) any settlement, conciliation or similar contract which would require the
Company or any of its Subsidiaries to pay consideration of more than $2,000,000
(after taking into consideration any insurance proceeds available to the Company
or any of its Subsidiary, as applicable, in respect thereof) or to satisfy any
material non-monetary obligations, in each case after the date of this
Agreement;

(iii) any contract that contains any covenant limiting, to a degree that is
material to the Company or any of its Subsidiaries, the ability of the Company
or any of its Subsidiaries, as applicable, to engage in any line of business or
compete with any Person, in each case in any geographic area (excluding any
contracts entered into with distributors or suppliers in the ordinary course of
business);

(iv) (A) for the acquisition, directly or indirectly (by merger or otherwise) of
a material portion of the assets (other than goods, products or services in the
ordinary course) or capital stock or other equity interests of any Person for
aggregate consideration in excess of $2,000,000 and that has not closed prior to
the date hereof or pursuant to which the Company or any of its Subsidiaries has
continuing indemnification (other than indemnification obligations with respect
to current or former directors and officers), “earn-out” or other similar
contingent payment obligations that are reasonably expected to exceed $2,000,000
in the aggregate after the date hereof or (B) gives any Person the right to
acquire any assets of the Company or any of its Subsidiaries (excluding ordinary
course commitments to purchase goods, products or services) after the date
hereof with a total consideration of more than $2,000,000; and

(v) all Affiliate Arrangements.

(b) Each Material Contract to which the Company or any of its Subsidiaries is a
party or by which the Company, any of its Subsidiaries or any of their
respective properties or assets is bound (other than the Company Plans) is
valid, binding and enforceable on the Company and any of its Subsidiaries to the
extent such Person is a

 

22



--------------------------------------------------------------------------------

party thereto, as applicable, and to the Knowledge of the Company, each other
party thereto, and is in full force and effect, (ii) the Company and each of its
Subsidiaries, and, to the Knowledge of the Company, any other party thereto, is
in compliance in all material respects with all Material Contracts and has
performed in all material respects all obligations required to be performed by
it under each Material Contract, (iii) to the Knowledge of the Company, neither
the Company nor any of its Subsidiaries has received notice of the existence of
any event or condition which constitutes, or, after notice or lapse of time or
both, will constitute, a default on the part of the Company or any of its
Subsidiaries under any such Material Contract, and (iv) to the Knowledge of the
Company, there are no events or conditions which constitute, or, after notice or
lapse of time or both, will constitute a default on the part of any counterparty
under such Material Contract.

SECTION 3.16. Insurance. (a) Neither the Company nor any of its Subsidiaries is
in material default under any material insurance policy of the Company, (b) all
material claims made thereunder have been properly and timely filed, and (c) no
written notice of cancellation or termination of coverage has been received by
the Company or its Subsidiaries with respect to any such material insurance
policy, other than in connection with ordinary renewals. Each material insurance
policy of the Company is in full force and effect and is the valid and binding
obligation of the Company or its applicable Subsidiary named as the insured
therein, subject, as to enforceability, to the Bankruptcy and Equity Exception.

SECTION 3.17. Sale of Securities. Assuming the accuracy of the representations
and warranties set forth in Section 4.08, the offer, sale and issuance of the
Preferred Shares pursuant to this Agreement and the conversion of the Preferred
Shares into Common Stock are exempt from the registration requirements and
prospectus delivery requirements of the Securities Act and the blue sky laws of
the various states. Without limiting the foregoing, neither the Company nor, to
the Knowledge of the Company, any other Person authorized by the Company to act
on its behalf, has engaged in a general solicitation or general advertising
(within the meaning of Regulation D of the Securities Act) of or to investors
with respect to offers or sales of the Preferred Shares, and neither the Company
nor, to the Knowledge of the Company, any Person acting on its behalf has made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause the offering or issuance of Preferred
Shares under this Agreement to be integrated with prior offerings by the Company
for purposes of the Securities Act that would result in none of Regulation D or
any other applicable exemption from registration under the Securities Act to be
available, nor will the Company take any action or steps that would cause the
offering or issuance of Preferred Shares under this Agreement to be integrated
with other offerings by the Company.

SECTION 3.18. No Broker. Except for fees payable to Raymond James (which fees
are payable by the Company), no agent, broker, investment banker, financial
advisor or other firm or Person is or will be entitled to any broker’s,
finder’s, financial advisor’s or any other commission or similar fee, or the
reimbursement of expenses in connection therewith, in connection with any of the
Transactions based upon arrangements made by, or on behalf of, the Company or
any of its Subsidiaries.

 

23



--------------------------------------------------------------------------------

SECTION 3.19. Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act and listed on NASDAQ,
and the Company has taken no action designed to (or which, to the Knowledge of
the Company, is reasonably likely to) have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from NASDAQ, nor has the Company received, as of the date hereof, any
notification that the SEC or NASDAQ is contemplating terminating such
registration or listing.

SECTION 3.20. Investment Company Act. The Company is not, and immediately after
receipt of payment for the Preferred Shares will not be, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

SECTION 3.21. No Rights Agreement. The Company is not party to a stockholder
rights agreement, “poison pill” or similar antitakeover agreement or plan and no
takeover statutes currently in effect in any jurisdiction in which the Company
operates are applicable.

SECTION 3.22. Certain Business Relationships with Affiliates. Except as set
forth in the Filed SEC Documents, none of the officers, directors or
stockholders of the Company is presently a party to any transaction, agreement
or arrangement with the Company (other than for services as officers and
directors entered into in the ordinary course of business) that would be
required to be disclosed pursuant to Item 404 of Regulation S-K promulgated
under the Securities Act.

SECTION 3.23. Privacy and Data Protection. The Company and its Subsidiaries have
operated their businesses in a manner compliant in all material respects with
applicable privacy and data protection laws and regulations and contractual
obligations applicable to the Company’s and its Subsidiaries’ collection,
handling, storage, processing, use, transmission, disclosure and securing of
their and their customers’ data. The Company and it Subsidiaries have policies
and procedures in place designed to ensure the integrity and security of the
data collected, handled, stored, processed, used, transmitted or disclosed in
connection with the delivery of their product offerings. The Company and its
Subsidiaries comply with, have reasonable policies and procedures in place
designed to ensure privacy and data protection laws are complied with and take
appropriate steps which are reasonably designed to assure compliance in all
material respects with, such policies and procedures. Such policies and
procedures comply in all material respects with all laws and regulations
applicable to the Company and/or its Subsidiaries as well as all contractual
obligations applicable to the Company and/or its Subsidiaries. The Company and
its Subsidiaries have required and do require all third parties to which they
provide any confidential, sensitive or protected data to maintain the privacy
and security of such data, including by contractually requiring such third
parties to protect such data from unauthorized access by and/or disclosure to
any unauthorized third parties. Neither the Company nor its Subsidiaries have
experienced

 

24



--------------------------------------------------------------------------------

any security incident that has materially compromised the privacy and/or
security of any data. Neither the Company nor its Subsidiaries have experienced
any failure or substandard performance of any information technology,
information security, database or other computer system which has resulted in
any material disruption to the business of the Company or its Subsidiaries.

SECTION 3.24. Illegal Payments; FCPA Violations. During the past five (5) years,
none of the Company, any of its Subsidiaries, nor, to the Knowledge of the
Company, any director, officer, agent or employee of the Company or any of its
Subsidiaries has: (i) in violation of any Anticorruption Law, paid, caused to be
paid, agreed to pay, or offered, directly or indirectly, in connection with the
business of the Company, any payment or gift given to any person acting in an
official capacity for any Governmental Entity, to any political party or
official thereof, or to any candidate for political office (each, a “Government
Official”) with the purpose of (w) influencing any act or decision of such
Government Official in his official capacity; (x) inducing such Government
Official to perform or omit to perform any activity related to his legal duties;
(y) securing any improper advantage; or (z) inducing such Government Official to
influence or affect any act or decision of any Governmental Entity, in each
case, in order to assist the Company or its Affiliates in obtaining or retaining
business for or with, or in directing business to, the Company or its
Affiliates; (ii) made any illegal contribution to any political party or
candidate; (iii) intentionally established or maintained any unrecorded fund or
asset or made any false entries on any books or records for any purpose; (iv)
taken any action that would violate the U.S. Foreign Corrupt Practices Act (the
“FCPA”), the UK Bribery Act 2010 or any other applicable anti-bribery or
anti-corruption law under any applicable jurisdictions (collectively,
“Anticorruption Laws”); or (v) paid, caused to be paid, agreed to pay, or
offered, directly or indirectly, in connection with the business of the Company,
any bribe, kickback or other similar payment or gift to any supplier or customer
in violation of an Anticorruption Law. The Company has not received any notice
alleging any such violations or conducted any internal investigation with
respect to any actual, potential or alleged violation of Anticorruption Laws.

SECTION 3.25. Economic Sanctions. The Company and its Subsidiaries are not in
contravention of and, during the past five (5) years, have not engaged in any
conduct sanctionable under U.S. economic sanctions laws, including laws
administered and enforced by the U.S. Department of Treasury’s Office of Foreign
Assets Control, 31 C.F.R. Part V, the Iran Sanctions Act, the Comprehensive Iran
Sanctions, Accountability and Divestment Act, the Iran Threat Reduction and
Syria Human Rights Act, the Iran Freedom and Counter-Proliferation Act of 2012,
and any executive order issued pursuant to any of the foregoing.

SECTION 3.26. Compliance with Money Laundering Laws. The operations of the
Company and its Subsidiaries are and, during the past five years, have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered

 

25



--------------------------------------------------------------------------------

or enforced by any Governmental Entity (collectively, the “Money Laundering
Laws”) and no Action by or before any Governmental Entity involving the Company
or any of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the Knowledge of the Company, threatened.

SECTION 3.27. Compliance with Healthcare Laws. The Company and its Subsidiaries,
taken as a whole, (i) are in compliance in all material respects with all legal
requirements (including applicable Laws of any Governmental Entity) relating to
the provision, administration and/or payment for insurance, insurance-related,
and healthcare-related products, services or functions in the conduct of their
respective businesses, including, but not limited to (A) applicable federal and
state insurance and insurance marketing legal requirements, including applicable
Medicare, Medicaid, and CHIP statutory or rule requirements; (B) applicable
federal and state health insurance exchange (including Federally-Facilitated
Marketplace and State Partnership Marketplace) statutory or rule requirements;
(C) the Patient Protection and Affordable Care Act (Pub. L. No. 111-48) and
Health Care and Education Reconciliation Act (Pub. L. No. 111-152) and
regulations promulgated thereunder (collectively, “Affordable Care Act”)
relating to the provision of insurance and market exchanges; (D) the Health
Insurance Portability and Accountability Act of 1996, as amended by the Health
Information Technology for Economic and Clinical Health Act, and regulations
promulgated thereunder (collectively, “HIPAA”); (E) applicable legal
requirements concerning the privacy and/or security of personal data of or
concerning an individual (including “protected health information” as that term
is defined under HIPAA), including, where applicable, state data breach
notification legal requirements, except where the non-compliance with such laws,
acts, regulations and other requirements would not, reasonably be expected to
have a Material Adverse Effect, (ii) possess all material certificates,
authorizations, licenses, permits, or other approvals required of them under the
foregoing laws to conduct their respective businesses, and neither the Company
nor any of its Subsidiaries has received any notice of proceedings relating to
the revocation or modification of any such certificate, authorization, license,
permit, or approval which, if the subject of an unfavorable decision, ruling or
finding, would have a Material Adverse Effect, and (iii) have not received
notice from any governmental or regulatory authority of potential or actual
material non-compliance by, or liability of, the Company or any of its
Subsidiaries under the foregoing laws, except where doing so would not violate
applicable law or regulations or would not reasonably be expected to have a
Material Adverse Effect.

SECTION 3.28. No Other Investor Representations or Warranties. Except for the
representations and warranties expressly set forth in Article IV hereof and such
representations and warranties set forth in the other Transaction Documents, the
Company hereby acknowledges that neither the Investors nor any of their
respective Affiliates, nor any other Person, has made or is making any other
express or implied representation or warranty with respect to the Investors or
any of their respective Affiliates, as applicable, or their respective
businesses, operations, liabilities, condition (financial or otherwise) or
prospects, including with respect to any information provided or made available
to the Company or any of its Representatives or any information developed by the
Company or any of its Representatives. The Company, on behalf of itself and on
behalf of its Subsidiaries and Affiliates, expressly waives any such claim
relating to the foregoing matters, except with respect to fraud.

 

26



--------------------------------------------------------------------------------

ARTICLE IV

Representations and Warranties of the Investors

Each Investor severally represents and warrants to the Company:

SECTION 4.01. Organization and Authority. The Investor is duly organized,
validly existing and in good standing (where such concept is recognized under
applicable Law) under the Laws of its jurisdiction of organization and has all
requisite corporate, limited liability company or other power and authority to
carry on its business as presently conducted.

SECTION 4.02. Authorization; Enforceability. The Investor has all requisite
corporate, limited liability company or other power and authority to execute and
deliver this Agreement and the Investor Rights Agreement and to consummate the
Transactions. The execution and delivery of this Agreement and the Investor
Rights Agreement by the Investor and the consummation of the Transactions, and
compliance with the provisions of this Agreement and the Investor Rights
Agreement, by the Investor have been duly authorized by all necessary corporate,
limited liability company or other action on the part of the Investor. This
Agreement has been and, as of the Closing, the Investor Rights Agreement will
be, duly executed and delivered by the Investor and, assuming the due
authorization, execution and delivery hereof and thereof by the Company,
constitutes a legal, valid and binding obligation of the Investor, enforceable
against the Investor in accordance with its terms, subject, as to
enforceability, to the Bankruptcy and Equity Exception.

SECTION 4.03. No Conflict. The execution and delivery by the Investor of this
Agreement and, as of the Closing, the Investor Rights Agreement do not and will
not, and the consummation of the Transactions and compliance with the provisions
of this Agreement and the Investor Rights Agreement will not, conflict with, or
result in any violation or breach of, or default (with or without notice or
lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to the loss of a benefit
under, or result in the creation of any right or benefit on the part of any
third party under, or result in the creation of any Lien upon any of the
properties or assets of the Investor under (i) the organizational or governing
documents of the Investor or (ii) assuming that the authorizations, consents and
approvals referred to in Section 4.04 are obtained prior to the Closing Date and
the filings referred to in Section 4.04 are made, (A) any term, condition or
provision of any Contract to which the Investor or any of its Affiliates is a
party or by which any of its properties or assets are bound and that is material
to the business of the Investor and its Affiliates, taken as a whole, (B) any
Law that is material to the Investor and its Affiliates, taken as a whole, or
(C) any Judgment, permit, concession, grant or franchise, in each case,
applicable to the Investor or any of its Affiliates or any of its properties or
assets, other than, in the case of clause (ii) above, any such conflicts,
violations, breaches, defaults, rights, losses or Liens that, individually or in
the aggregate, have not had and would not reasonably be expected to have a
material adverse effect on the Investor’s ability to consummate the
Transactions.

 

27



--------------------------------------------------------------------------------

SECTION 4.04. Governmental Approvals. Except for (a) compliance with the
applicable requirements of the Exchange Act, including the filing with the SEC
of the Proxy Statement, (b) compliance with the rules and regulations of NASDAQ,
including obtaining the Company Stockholder Approval and (c) the filing by the
Company of the Certificate of Designations with the Secretary of State of the
State of Delaware pursuant to the DGCL, no consent or approval of, or filing,
license, permit or authorization, declaration or registration with, any
Governmental Entity is necessary for the execution and delivery of this
Agreement and the other Transaction Documents by the Investor, the performance
by the Investor of its obligations hereunder and thereunder and the consummation
by the Investor of the Transactions, other than such other consents, approvals,
filings, licenses, permits, authorizations, declarations or registrations that,
if not obtained, made or given, would not, individually or in the aggregate, be
material to the Investor’s ability to consummate the Transactions.

SECTION 4.05. Financing. The Investor currently has capital commitments
sufficient to, and at the Closing will have available funds necessary to,
consummate the Purchase and pay its portion of the Purchase Price on the terms
and conditions contemplated by this Agreement. As of the date hereof, no
Investor is aware of any reason why the funds sufficient to fulfill its
obligations under Article II (including paying the Purchase Price) will not be
available on the Closing Date.

SECTION 4.06. No Broker. No agent, broker, investment banker, financial advisor
or other firm or Person is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or any other commission or similar fee, or the
reimbursement of expenses in connection therewith, in connection with any of the
Transactions based upon arrangements made by or on behalf of the Investor or any
of its Affiliates, except for Persons, if any, whose fees and expenses will be
paid by the Investors or or reimbursed by the Company as described in
Section 5.10.

SECTION 4.07. Purchase for Investment. The Investor acknowledges that the
Preferred Shares will not have been registered under the Securities Act or under
any state or other applicable securities laws. The Investor (a) acknowledges
that it is acquiring the Preferred Shares (and the Conversion Shares) pursuant
to an exemption from registration under the Securities Act solely for investment
and for the Investor’s own account, not as nominee or agent, and with no present
intention or view to distribute any of the Preferred Shares (or the Conversion
Shares) to any Person in violation of the Securities Act, (b) will not sell or
otherwise dispose of any of the Preferred Shares or the Conversion Shares,
except in compliance with the registration requirements or exemption provisions
of the Securities Act and any other applicable state securities laws, (c) is
knowledgeable, sophisticated and experienced in financial and business matters,
has previously invested in securities similar to the Preferred Shares and the
Conversion Shares, fully understands the limitations on transfer and the
restrictions on sales of such Preferred Shares and Conversion Shares and is able
to bear the economic risk of its investment and afford the complete loss of such
investment, (d) (i) has such knowledge

 

28



--------------------------------------------------------------------------------

and experience in financial and business matters and in investments of this
type, that it is capable of evaluating the merits and risks of its investment in
the Preferred Shares and the Conversion Shares and of making an informed
investment decision, (ii) has conducted an independent review and analysis of
the business and affairs of the Company and its Subsidiaries that it considers
sufficient and reasonable for purposes of making its investment in the Preferred
Shares and the Conversion Shares and (iii) based thereon and on its own
knowledge, has formed an independent judgment concerning the advisability of the
Transactions, (e) is an “accredited investor” (as such term is defined in
Rule 501(a) of Regulation D promulgated under the Securities Act) and (f) is not
a broker-dealer registered with the SEC under the Exchange Act or an entity
engaged in a business that would require it to be so registered.

SECTION 4.08. No Other Company Representations or Warranties. Except for the
representations and warranties expressly set forth in Article III and such
representations and warranties set forth in the other Transaction Documents, the
Investor hereby acknowledges that neither the Company nor any of its
Subsidiaries, nor any other Person, has made or is making any other express or
implied representation or warranty with respect to the Company or any of its
Subsidiaries or their respective businesses, operations, assets, liabilities,
condition (financial or otherwise) or prospects, including with respect to any
information provided or made available to the Investor or any of its
Representatives or any information developed by the Investor or any of its
Representatives. The Investor, on behalf of itself and on behalf of its
Affiliates, expressly waives any such claim relating to the foregoing matters,
except with respect to fraud.

SECTION 4.09. Arm’s Length Transaction. The Investor is acting solely in the
capacity of an arm’s length contractual counterparty to the Company with respect
to the Transactions. Additionally, without limiting the representations and
warranties of the Company in Article III, the Investor (a) is not relying on the
Company for any legal, tax, investment, accounting or regulatory advice, (b) has
consulted with its own advisors concerning such matters and (c) shall be
responsible for making its own independent investigation and appraisal of the
Transactions.

SECTION 4.10. Private Placement Consideration. The Investor understands and
acknowledges that: (a) its representations and warranties contained herein are
being relied upon by the Company as a basis for availing itself of such
exemption and other exemptions under the securities Laws of all applicable
states and for other purposes, (b) no U.S. state or federal agency has made any
finding or determination as to the fairness of the terms of the sale of the
Preferred Shares or any recommendation or endorsement thereof and (c) the
Preferred Shares are “restricted securities” under the Securities Act inasmuch
as they are being acquired from the Company in a transaction not involving a
public offering and that under applicable securities Laws such Preferred Shares
(and the Conversion Shares) may be resold without registration under the
Securities Act only in certain limited circumstances.

 

29



--------------------------------------------------------------------------------

ARTICLE V

Additional Agreements

SECTION 5.01. Conduct of the Business. (a) Except as otherwise contemplated by
this Agreement or the other Transaction Documents, as required by applicable Law
or as set forth in Section 5.01 of the Company Disclosure Letter, from the date
hereof to the Closing, unless a majority-in-interest of the Investors (based on
the number of Preferred Shares to be purchased hereunder) otherwise consents
thereto in writing (such consent not to be unreasonably withheld), the Company
and its Subsidiaries shall conduct their respective businesses in all material
respects in the ordinary course of business consistent with past practice and
shall use commercially reasonable efforts consistent with past practice to
preserve the relationships of the Company and its Subsidiaries with their
respective material customers, material suppliers, employees, consultants,
contractors and others having material relationships with the Company and such
Subsidiaries and maintain the business operations, organization and goodwill of
the Company.

(b) Without limiting the generality of Section 5.01(a), except as otherwise
expressly required by this Agreement, as set forth in Section 5.01 of the
Company Disclosure Letter, or, solely with respect to clause (v) below, as
required by applicable Law, from the date hereof to the Closing, unless a
majority-in-interest of the Investors (based on the number of Preferred Shares
to be purchased hereunder) otherwise consents thereto in writing, the Company
shall not, and shall cause its Subsidiaries not to, directly or indirectly:

(i) establish a record date for, declare, set aside for payment or make payment
in respect of, any dividend or other distribution upon any shares of capital
stock of the Company;

(ii) redeem, repurchase or otherwise acquire any of the Company’s capital stock
or other equity or voting interests, or any rights, warrants or options to
acquire any shares of its capital stock or other equity or voting interests of
the Company or any of its Subsidiaries, other than repurchases of capital stock
in the ordinary course of business pursuant to any Company Plan (or agreement
thereunder) in effect as of the date hereof;

(iii) amend the Company Charter Documents (other than filing the Certificate of
Designations as provided hereunder), the committee charter of the Compensation
Committee of the Board or any corporate governance policy of the Company
pertaining to members of the Board, in each case other than as the Board
reasonably determines is required in order to comply with applicable laws and
regulations, or amend or vacate the Credit Agreement Consent;

(iv) authorize, issue, split, combine, subdivide or reclassify any capital
stock, or securities exercisable for, exchangeable for or convertible into
capital stock, or other equity or voting interests of the Company other than (A)
the

 

30



--------------------------------------------------------------------------------

authorization and issuance of the Preferred Stock in accordance with this
Agreement and the Certificate of Designations and any Conversion Shares and (B)
issuances of capital stock, or securities exercisable for, exchangeable for or
convertible into capital stock, of the Company to any Participant in the
ordinary course of business pursuant to any Company Plan (or agreement
thereunder) in effect as of the date hereof;

(v) change any of the methods of accounting, accounting practices or policies in
any material respect of the Company or any of its Subsidiaries, other than such
changes as required by GAAP or a Governmental Entity;

(vi) enter into any Contract between the Company or its Subsidiaries, on the one
hand, and any of the Company’s directors (including director nominees or
candidates), officers or stockholders (in their capacity as such), on the other
hand, including any stockholder agreement, investor rights agreement, board
representation or board nomination agreement or any similar Contract, other
than, in the case of officers, in the ordinary course of business consistent
with past practice in connection with such officer’s employment or take or omit
to take any other action that could reasonably be expected to result in a
modification to the composition of the Board, grant any consent rights with
respect to any actions by the Company or its Subsidiaries to any stockholder or
that otherwise would reasonably be expected to limit, alter or modify in any
material respect the rights that the Investor is expected to have following the
Closing under the Investor Rights Agreement and Certificate of Designations;

(vii) merge or consolidate the Company or any of its Subsidiaries with any
Person;

(viii) (A) file, or consent by answer or otherwise to the filing against the
Company or any of its Subsidiaries of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, insolvency, reorganization,
moratorium or other similar Law of any jurisdiction, (B) make an assignment for
the benefit of the creditors of the Company or any of its Subsidiaries, (C)
consent to the appointment of a custodian, receiver, trustee or other officer
with similar powers with respect to the Company or any of its Subsidiaries or
with respect to any substantial part of its or their property, (D) dissolve,
liquidate or wind up the Company or (E) take any corporate action for the
purpose of any of the foregoing;

(ix) take any action for which consent of any of the Investors would have been
required (A) pursuant to Section 2.06 of the Investor Rights Agreement had the
Investor Rights Agreement been in effect as of the date hereof or (B) pursuant
to the Certificate of Designations had the Certificate of Designations been in
effect as of the date hereof;

(x) (A) acquire, in a single transaction or a series of related transactions,
any business or Person, by merger or consolidation, purchase of assets,
properties, claims or rights or equity interests, or by any other manner, for an
aggregate

 

31



--------------------------------------------------------------------------------

purchase price (when taken together with all such acquisitions) in excess of
$1,000,000, or (B) divest, in a single transaction or a series of related
transactions, any assets, properties, claims or rights or equity interests for
an aggregate sales price (when taken together with all such divestitures) in
excess of $1,000,000; provided that acquisitions or dispositions of goods,
products or services in the ordinary course of business shall not constitute
acquisitions or divestitures for purposes of this clause (ix);

(xi) take any action that causes, or would reasonably be expected to cause, the
Common Stock to cease to be eligible for listing on NASDAQ; or

(xii) agree, authorize, resolve or recommend, whether in writing or otherwise,
to do, or take any action reasonably likely to lead to or result in, any of the
foregoing.

SECTION 5.02. Public Announcements. The Company and the Investors agree that the
initial public announcement by the parties or any of their Affiliates of the
execution and delivery of this Agreement and the transactions contemplated
hereby shall be in such form or forms as shall be mutually agreed by the Company
and the Investors. Subject to each party’s disclosure obligations imposed by Law
or the rules of any stock exchange upon which its securities are listed or any
similar organization (in which case the party required to make the
communication, release or announcement shall allow the other party reasonable
time to comment thereon in advance of such release or public disclosure),
neither the Company nor the Investors will make (a) any public news release or
other public disclosure or (b) any other written widespread communication or
general disclosure to any employees, suppliers, consultants, contractors or
other persons with whom such party has material relationships, in each case with
respect to the Transaction Documents or the transactions contemplated thereby,
without receiving the others’ consent (which consent shall not be unreasonably
withheld) to such communication or the communication plan with respect thereto.
Notwithstanding the foregoing, the Investors and their respective Affiliates
shall be entitled to communicate in the ordinary course and in a non-public
manner with their respective investors and financing sources and the Related
Investment Funds relating to the Transaction Documents and the transactions
contemplated thereby, in each case subject to customary confidentiality
obligations between the Investor and such other Persons.

SECTION 5.03. Access to Information; Confidentiality Agreement. (a) Subject to
applicable Law and any confidentiality arrangements in favor of any third party,
the Company shall, and shall cause each of its Subsidiaries to, afford the FP
Investors and their respective Representatives reasonable access upon reasonable
advance request by the FP Investors and during normal business hours during the
period prior to the earlier of the Closing and the termination of this Agreement
to (i) all their respective properties, assets, books, records, agreements,
permits, documents, information, officers and employees (in each case,
excluding, without limiting the foregoing, information and materials protected
by any attorney-client or other similar doctrine or privilege or by data privacy
Laws) and (ii) such additional financial and

 

32



--------------------------------------------------------------------------------

operating data and other information regarding the Company (or copies thereof)
as the FP Investors may from time to time reasonably request; provided that the
FP Investors and their respective Representatives shall conduct any such
activities in such a manner as not to interfere with or disrupt the business or
operations of the Company and its Subsidiaries.

(b) Each FP Investor shall hold, and shall direct its Subsidiaries and
Affiliates and its and their Representatives to hold, any and all non-public
information received from the Company and its Subsidiaries and its and their
Representatives confidential in accordance with the terms of the Confidentiality
Agreement.

(c) The Company hereby consents under the Confidentiality Agreement to all
actions by each FP Investor and its Affiliates and its and their respective
Representatives to the extent contemplated by the Transaction
Documents. Notwithstanding anything else in the Confidentiality Agreement, this
Agreement or in any other Transaction Document to the contrary, the FP Investors
are hereby permitted to disclose any Evaluation Material (as defined in the
Confidentiality Agreement) to any Representative or any Related Investment Fund,
in each case, of the FP Investors and their Affiliates (it being understood that
such Representatives and Related Investment Funds shall have been advised of the
Confidentiality Agreement and shall have been instructed to comply with the
provisions thereof applicable to Representatives) and such Persons shall be
deemed to constitute approved Representatives of the FP Investors, and the FP
Investors and their Affiliates and its and their respective Representatives
shall be permitted to have discussions and negotiations and enter into
agreements, arrangements or understandings with any Related Investment Fund in
connection with the Transaction Documents and the transactions contemplated
thereby. The parties hereto agree that Francisco Partners Management, L.P. is an
express third party beneficiary of this Section 5.03(c). The Confidentiality
Agreement shall terminate and be of no further force or effect from and
following the Closing.

SECTION 5.04. Reasonable Best Efforts.

(a) Subject to the terms and conditions set forth in this Agreement, each of the
Company and each Investor shall, and shall cause its Affiliates to, use
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, and assist and cooperate with the other parties hereto in
doing, all things necessary, proper or advisable to ensure that the conditions
set forth in Article VI are satisfied, and to consummate the Transactions as
promptly as practicable, including, using reasonable best efforts to contest (i)
any Action brought, or threatened to be brought, by any Governmental Entity
seeking to enjoin, restrain, prevent, prohibit or make illegal the consummation
of any of the Transactions or to impose any terms or conditions in connection
with the Transactions and (ii) any Judgment that enjoins, restrains, prevents,
prohibits or makes illegal the consummation of any of the Transactions or
imposes any terms or conditions in connection with the Transactions. Each party
hereto shall execute and deliver after the Closing such further certificates,
agreements and other documents and take such other actions as the other party or
parties may reasonably request to consummate or implement the Transactions or to
evidence such events or matters.

(b) Notwithstanding anything to the contrary in this Agreement, nothing in this
Section 5.04 shall require the FP Investors to take any action or to cause any
of its Affiliates to take any action, including selling, divesting, conveying,
holding separate, or otherwise limiting its freedom of action with respect to
any assets, rights, products, licenses, businesses, operations or interests
therein, of any Affiliates or any direct or indirect portfolio companies of
investment funds advised or managed by one or more Affiliates of such FP
Investor with respect to satisfying the condition set forth in Section 6.01(a)
or to comply with Section 5.04(a).

 

33



--------------------------------------------------------------------------------

SECTION 5.05. Stockholder Approval. (a) As promptly as reasonably practicable
after the execution of this Agreement, the Company shall prepare the Proxy
Statement in preliminary form and file it with the SEC. The Board shall make the
Company Board Recommendation to the Company’s stockholders and shall include
such recommendation in the Proxy Statement. Each Investor shall provide to the
Company all information concerning such Investor and its respective Affiliates
as may be reasonably requested by the Company in connection with the Proxy
Statement and shall otherwise assist and cooperate with the Company in the
preparation of the Proxy Statement and the resolution of any comments thereto
received from the SEC. Each of the Company and each Investor shall promptly
correct any information provided by it for use in the Proxy Statement if and to
the extent such information shall have become false or misleading in any
material respect. The Company shall notify the Investors promptly upon the
receipt of any comments from the SEC and of any request by the SEC for
amendments or supplements to the Proxy Statement and shall supply the Investors
with copies of all written correspondence between the Company or any of its
Representatives, on the one hand, and the SEC, on the other hand, with respect
to the Proxy Statement. The Company shall use its reasonable best efforts to
respond as promptly as reasonably practicable to any comments received from the
SEC concerning the Proxy Statement and to resolve such comments with the SEC,
and shall use its reasonable best efforts to cause the Proxy Statement to be
disseminated to its stockholders as promptly as reasonably practicable after the
resolution of any such comments. Prior to the filing of the Proxy Statement (or
any amendment or supplement thereto) or any dissemination thereof to the
stockholders of the Company, or responding to any comments from the SEC with
respect thereto, the Company shall provide the Investors with a reasonable
opportunity to review and to propose comments on such document or response,
which the Company shall consider in good faith.

(b) Subject to Section 5.05(a), the Company shall take all necessary actions in
accordance with applicable Law, the Company Charter Documents and the rules of
NASDAQ to duly call, give notice of, convene and hold a meeting of its
stockholders (including any adjournment, recess or postponement thereof, the
“Company Stockholders’ Meeting”) for the purpose of obtaining the Company
Stockholder Approval, as soon as reasonably practicable after the SEC confirms
that it has no further comments on the Proxy Statement, and, prior to the
termination of this Agreement in accordance with its terms, shall not submit any
Alternative Transaction for approval or adoption by the stockholders of the
Company. The Company shall use its reasonable best efforts to obtain the Company
Stockholder Approval. Notwithstanding anything to the contrary contained in this
Agreement, the Company may, in its sole discretion, adjourn,

 

34



--------------------------------------------------------------------------------

recess, or postpone the Company Stockholders’ Meeting (i) after consultation
with the Investors, to the extent necessary to ensure that any required
supplement or amendment to the Proxy Statement is provided to the stockholders
of the Company within a reasonable amount of time in advance of the Company
Stockholders’ Meeting, (ii) if as of the time for which the Company
Stockholders’ Meeting is originally scheduled (as set forth in the Proxy
Statement) there are insufficient shares of Common Stock represented (either in
person or by proxy) to constitute a quorum necessary to conduct the business of
the Company Stockholders’ Meeting or (iii) to solicit additional proxies if the
Company reasonably believes it may be necessary to obtain the Company
Stockholder Approval.

SECTION 5.06. Corporate Action. At any time that any Preferred Shares are
outstanding, the Company shall from time to time take all lawful action within
its control to cause the authorized capital stock of the Company to include a
sufficient number of authorized but unissued shares of Common Stock to satisfy
the conversion requirements of all of the Preferred Shares (including PIK
Dividends) then outstanding.

SECTION 5.07. Adjustment of Conversion Price or Conversion Shares. If any
occurrence since the date of this Agreement until the Closing would have
resulted in an adjustment to the Conversion Price or the number of Conversion
Shares (each as defined in the Certificate of Designations) pursuant to the
Certificate of Designations if the Preferred Shares had been issued and
outstanding since the date of this Agreement, the Company shall adjust the
Conversion Price or the number of Conversion Shares, effective as of the
Closing, in the same manner as would have been required by the Certificate of
Designations if the Preferred Shares had been issued and outstanding since the
date of this Agreement.

SECTION 5.08. NASDAQ Listing of Shares. To the extent the Company has not done
so prior to the date of this Agreement, the Company shall promptly apply to
cause the Conversion Shares to be approved for listing on NASDAQ, subject to
official notice of issuance.

SECTION 5.09. Use of Proceeds. The Company shall use the proceeds from the
issuance and sale of the Preferred Shares (a) to fund the THL Repayment, (b) to
pay any costs, fees and expenses incurred by it in connection with the
Transactions, including the reimbursement of the FP Investors’ expenses pursuant
to Section 5.10 and (c) for working capital or other general corporate purposes.
The Company shall, and shall cause its Subsidiaries to, deliver all notices and
take all other actions to facilitate the termination at the Closing of all
commitments in respect of the THL Loan Agreement, the repayment in full on the
Closing Date of all obligations in respect of the indebtedness thereunder, and
the release on the Closing Date of any Liens securing such indebtedness and
guarantees in connection therewith. In furtherance and not in limitation of the
foregoing, the Company shall use reasonable best efforts to deliver to the
Investors at least two (2) Business Days prior to the Closing Date an executed
payoff letter with respect to the THL Loan Agreement (the “Payoff Letter”) in
form and substance customary for transactions of this type, from the lender
thereunder, which Payoff Letter together with any related release documentation
shall, among other things, include the payoff amount and wire instructions to
consummate the THL Repayment and provide

 

35



--------------------------------------------------------------------------------

that Liens and guarantees, if any, granted in connection with the THL Loan
Agreement relating to the assets, rights and properties of the Company and its
Subsidiaries securing or relating to such Indebtedness shall, upon the payment
of the amount set forth in the applicable Payoff Letter at or prior to the
Closing, be released and terminated.

SECTION 5.10. Expenses. Except as otherwise expressly provided herein, all costs
and expenses, including fees and disbursements of counsel, financial advisors
and accountants, incurred in connection with this Agreement and the Transactions
shall be paid by the party incurring such costs and expenses, whether or not the
Closing shall have occurred; provided that the Company shall, at the earliest of
(i) the Closing, (ii) the closing of any Different Transaction and (iii)
September 30, 2016 (including in the event that Closing shall not have occurred,
including as a result of the termination of this Agreement), reimburse the FP
Investors for their and their Affiliates’ reasonable and documented
out-of-pocket third-party costs and expenses incurred in connection with the
Transactions (including travel expenses and the fees and expenses of
consultants, legal counsel, accountants and financial advisors in connection
therewith); provided, further, that the maximum amount of such costs and
expenses to be reimbursed by the Company shall not exceed $1,000,000 in the
aggregate.

SECTION 5.11. Investor Rights Agreement; Board Composition. (a) At the Closing,
the Company and the Investors shall enter into, execute and deliver to each
other the Investor Rights Agreement.

(b) At the Closing, the Company shall take all actions reasonably necessary to
implement the provisions of Section 2.01 of the Investor Rights Agreement and to
cause the Board (and each committee of the Board), effective as of the Closing,
to be composed as set forth therein.

SECTION 5.12. Tax Matters. (a) The Company shall use reasonable best efforts to
monitor the ownership of the stock of the Company by “5-percent shareholders”
(as defined pursuant to Section 382(k)(7) of the Code) and shall notify the
Investors to the extent the Company determines that the percentage of the stock
of the Company owned by one or more “5-percent shareholders” has increased by
more than 40 percentage points (taking into account the issuance of the
Preferred Shares hereunder) over the lowest percentage of stock of the Company
owned by such shareholders at any time during the applicable “testing period”
(as defined pursuant to Section 382(i) of the Code).

(b) On or before the Closing, each Investor shall deliver to the Company a duly
executed, valid, accurate and properly completed Internal Revenue Service
(“IRS”) Form W-9 certifying that such Investor is a U.S. person and that such
Investor is not subject to backup withholding.

SECTION 5.13. Anti-takeover Laws. The Company shall ensure that the Transactions
shall not have the effect of causing Section 203 of the DGCL any relevant
corporate takeover statute or other similar statute or Laws to be applicable to
the Transactions and, to the extent there is such a statute, to take all actions
required to exempt the Transactions from such statutes or Laws.

 

36



--------------------------------------------------------------------------------

SECTION 5.14. Exclusivity. Without the FP Investors’ consent, the Company shall
not, and shall procure that its Affiliates and Representatives do not and will
not, directly or indirectly, (i) solicit, initiate or knowingly encourage or
facilitate any Alternative Transaction (it being understood that if the Company
receives an unsolicited Alternative Transaction proposal that was not received
in violation of this Section 5.14, the Company may respond to, and engage in
discussions with, the party making such Alternative Transaction proposal) or
(ii) enter into, or undertake to enter into any Contract for an Alternative
Transaction, or otherwise requiring it to abandon, terminate or fail to
consummate the issuance of the Preferred Shares or the Transactions. From and
after the execution of this Agreement and through the earlier of the Closing or
the termination of this Agreement in accordance with its terms, the Company, its
Affiliates and its and their Representative shall promptly advise the Investors
in writing of the receipt, directly or indirectly, of any inquiries,
discussions, negotiations, or proposals relating to an Alternative Transaction
(including the specific terms thereof and the identity of the other individual
or entity or individuals or entities involved) and promptly furnish to the
Investors a copy of any such written proposal in addition to a copy of any
information provided to or by any third party relating thereto. Any breach of
the terms of this Section 5.14 by any Affiliate or Representative of the Company
(as if it were a party hereto) shall be deemed a breach by the Company.

SECTION 5.15. Notification of Certain Matters. Notwithstanding anything else
herein to the contrary, the Company and Investors shall give prompt written
notice to the other of (a) any notice or other communication from any Person
alleging that any consent, waiver or approval from, or notification requirement
to, such Person is or may be required in connection with the Transactions, (b)
all effects, changes, events and occurrences arising subsequent to the date of
this Agreement which could reasonably be expected to result in any breach of a
representation or warranty or covenant of the Company in this Agreement that
would, if occurring or continuing on the Closing Date, cause any of the
conditions set forth in Article VI not to be satisfied, (c) any effect, change,
event or occurrence that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect and (d) any Transaction Litigation
and any updates to the status thereof. The Company and its Subsidiaries shall
give the Investors an opportunity to discuss with the Company and its
Representatives any Transaction Litigation (subject to the entry into any joint
defense or similar agreement and otherwise subject to the protection of any
attorney-client or other similar doctrine or privilege) and the Company and its
Representatives shall consider the Investors’ recommendations with respect
thereto in good faith. For the avoidance of doubt, no updated information
provided in accordance with this Section 5.15 shall be deemed to cure any breach
of any representation, warranty or covenant made in this Agreement, or be deemed
to update the Company Disclosure Letter or affect any rights under this
Agreement or the Related Agreements.

SECTION 5.16. Amendments to Corporate Documents. The Company and the Investors
shall cooperate in good faith to identify and use commercially

 

37



--------------------------------------------------------------------------------

reasonable efforts to implement any mutually acceptable amendments to the
delegations of authority of the Board, the Company’s corporate governance
guidelines, the Bylaws and such other guidelines, policies, committee charters
or similar documents of the Company and any other amendments reasonably
necessary to effectuate and implement the rights of the Investor Parties (as
defined in the Investor Rights Agreement) set forth in the Investor Rights
Agreement. The covenants set forth in this Section 5.16 shall survive the
Closing.

SECTION 5.17. Tax Treatment. Absent a change in law or IRS practice, or a
contrary determination (as defined in Section 1313(a) of the United States
Internal Revenue Code of 1986, as amended (the “Code”)), the Investors and the
Company agree not to treat the Preferred Stock as “preferred stock” within the
meaning of Section 305 of the Code and Treasury Regulation Section 1.305-5 for
United States federal income Tax and withholding Tax purposes, and shall not
take any position inconsistent with such treatment.

ARTICLE VI

Conditions to Closing

SECTION 6.01. Conditions to the Obligations of the Company and the
Investors. The respective obligations of each of the Company and the Investors
to effect the Transactions are subject to the satisfaction or (to the extent
permitted by Law) waiver by each of the Company and the Investors on or prior to
the Closing Date of the following conditions:

(a) No Governmental Entity shall have issued any order, decree or ruling, no
Action has been commenced seeking any order, decree or ruling and no Law shall
be in effect, enjoining, restraining or otherwise prohibiting any of the
Transactions;

(b) the Company shall have duly adopted and caused to be filed with the
Secretary of State of the State of Delaware the Certificate of Designations and
any related filings, forms or applications;

(c) the Company shall have received a consent (the “Credit Agreement Consent”)
of the lenders under the Credit Agreement dated as of January 15, 2013, among
Wells Fargo Bank, National Association, as administrative agent, the lenders
party thereto, and the Company and DRX, as borrowers, and as further amended,
supplemented or otherwise modified from time to time prior to the date hereof,
to the consummation of the Transactions, which shall be in full force and
effect;

(d) the Company Stockholder Approval shall have been obtained; and

(e) the Payoff Letter shall be in full force and effect.

 

38



--------------------------------------------------------------------------------

SECTION 6.02. Conditions to the Obligations of the Company. The obligations of
the Company to effect the Transactions are further subject to the satisfaction
or (to the extent permitted by Law) waiver by the Company on or prior to the
Closing Date of the following conditions:

(a) all representations and warranties of the Investors set forth in this
Agreement shall be true and correct (without giving effect to any limitation or
qualification as to “materiality” or “material adverse effect” set forth in such
representations and warranties) in all material respects at and as of the
Closing Date, with the same force and effect as if made on the Closing Date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct on such earlier date);

(b) the Investors shall have performed in all material respects all of their
obligations hereunder required to be performed by it at or prior to the Closing;

(c) the Investors shall have duly executed and delivered to the Company the
Investor Rights Agreement; and

(d) the Company shall have received a certificate, signed by a duly authorized
officer of each of the Investors, certifying as to the matters set forth in
Sections 6.02(a) and 6.02(b).

SECTION 6.03. Conditions to the Obligations of the Investor. The obligations of
the Investors to effect the Transactions are further subject to the satisfaction
or (to the extent permitted by Law) waiver by the Investors on or prior to the
Closing Date of the following conditions:

(a) (i) the representations and warranties of the Company set forth in Article
III hereof (other than the Company Fundamental Representations) shall be true
and correct (without giving effect to any limitation or qualification as to
“materiality” or “Material Adverse Effect” set forth in such representations and
warranties) as of the date of this Agreement and as of the Closing Date as
though made on and as of such date (except to the extent that any such
representation or warranty speaks to an earlier date, in which case such
representation or warranty shall so be true and correct as of such earlier
date), except where the failure of such representations and warranties to be so
true and correct would not, individually or in the aggregate, have a Material
Adverse Effect, (ii) the representations and warranties of the Company set forth
in Section 3.06(b) (Absence of Certain Changes) shall be true and correct in all
respects at and as of the Closing Date, with the same force and effect as if
made on the Closing Date, (iii) the representations and warranties of the
Company set forth in Section 3.01(a) (Organization; Standing) (other than the
first sentence thereof), Section 3.02(b) and Section 3.02(c) (Capitalization),
Section 3.03(a) and Section 3.03(b) (Authority), Section 3.17 (Sale of
Securities), Section 3.18 (No Broker), Section 3.19 (Listing and Maintenance
Requirements) and Section 3.21 (No Rights Agreement) (together with the Sections
referenced in clause (iv) below, the “Company Fundamental Representations”)
shall be true and correct (without

 

39



--------------------------------------------------------------------------------

giving effect to any limitation or qualification as to “materiality” or
“Material Adverse Effect” set forth in such representations and warranties) in
all material respects at and as of the Closing Date, with the same force and
effect as if made on the Closing Date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date) and (iv) the representations and warranties of
the Company set forth in the first sentence of Section 3.01(a) (Organization;
Standing), Section 3.02(a) (Capitalization), Section 3.03(c) and Section 3.03(d)
(Authority) shall be true and correct (without giving effect to any limitation
or qualification as to “materiality” or “Material Adverse Effect” set forth in
such representations and warranties) in all but de minimis respects as of the
date of this Agreement and as of the applicable Closing Date as though made on
and as of such date (except to the extent that any such representation or
warranty speaks to an earlier date, in which case such representation or
warranty shall so be true and correct as of such earlier date);

(b) the Company shall have performed in all material respects (other than
pursuant to the next paragraph) all of its obligations hereunder required to be
performed by it at or prior to the Closing;

(c) the Company shall have performed in all respects (other than de minimis
actions) its obligations pursuant to Section 5.01(b)(ii) and Section 5.01(b)(iv)
(other than repurchases or issuances of a de minimis amount of capital stock);

(d) the Company shall have (i) duly executed and delivered to the Investors the
Investor Rights Agreement and (ii) taken all actions necessary and appropriate
to cause to be elected to the Board, effective no later than immediately upon
the Closing, the initial Investor Director Designee (as defined in the Investor
Rights Agreement);

(e) any shares of Common Stock issuable upon conversion of the Preferred Shares
at the Conversion Price (as defined in the Certificate of Designations)
specified in the Certificate of Designations (after giving effect to any
adjustment thereto in accordance with Section 5.07 hereof) shall have been
approved for listing on NASDAQ, subject to official notice of issuance

(f) the Company shall have paid or reimbursed the FP Investors for amounts owed
pursuant Section 5.10 substantially concurrently with the Closing;

(g) each Investor shall have received from counsel to the Company an opinion
substantially in the form mutually agreed among the parties hereto; and

(h) each Investor shall have received a certificate, signed by a duly authorized
officer of the Company, certifying as to the matters set forth in
Sections 6.03(a), 6.03(b) and 6.03(c).

 

40



--------------------------------------------------------------------------------

SECTION 6.04. Frustration of Closing Conditions. The Company may not rely on the
failure of any condition set forth in Section 6.01 or Section 6.02 to be
satisfied if its failure to perform in all material respects any of its
obligations under this Agreement, to act in good faith or to use, in accordance
with the terms of this Agreement, its required efforts to cause the Closing to
occur shall have been a principal cause of the failure of such condition. The
Investors may not rely on the failure of any condition set forth in Section 6.01
or Section 6.03 to be satisfied if the failure of the Investors to perform in
all material respects any of its obligations under this Agreement, to act in
good faith or to use, in accordance with the terms of this Agreement, its
required efforts to cause the Closing to occur shall have been a principal cause
of the failure of such condition.

Notwithstanding the foregoing of this Article VI, on the Outside Date, the
Closing with respect to the Purchase of 50,000 shares of Preferred Stock by the
FP Investors shall be consummated without the Closing with respect to the
Purchase of 2,000 shares of Preferred Stock by Chrysalis if the failure of a
condition precedent set forth in this Article VI is specific to Chrysalis so
long as each of the conditions set forth in Sections 6.01, 6.02 and 6.03 have
been satisfied or waived in accordance with their terms (other than with respect
to Chrysalis); in such circumstances, the Company may not rely on the failure of
any condition set forth in Section 6.01 or Section 6.02 to be satisfied if such
failure is specific to Chrysalis (such as Chrysalis’ breach of its
representations and warranties or failure to perform), but does not materially
impair the ability of the FP Investors and the Company to consummate the
Purchase of 50,000 shares of Preferred Stock by the FP Investors.

ARTICLE VII

Termination; Survival

SECTION 7.01. Termination. This Agreement may be terminated at any time prior to
the Closing Date:

(a) by mutual written consent of the Company and a majority-in-interest of the
Investors (based on the number of Preferred Shares to be purchased hereunder);

(b) by either the Company or a majority-in-interest of the Investors (based on
the number of Preferred Shares to be purchased hereunder) if:

(i) the Closing should not have occurred on or prior to June 30, 2016 (the
“Outside Date”);

(ii) any Governmental Entity issues an order, decree or ruling or has taken any
other action permanently enjoining, restraining or otherwise prohibiting any of
the Transactions and such order, decree, ruling or other action shall have
become final and non-appealable; or

 

41



--------------------------------------------------------------------------------

(iii) if the Company Stockholders’ Meeting (including any adjournments or
postponements thereof) shall have been held and concluded without the Company
Stockholder Approval having been obtained;

(c) by a majority-in-interest of the Investors (based on the number of Preferred
Shares to be purchased hereunder) upon written notice to the Company, if there
has been a breach of any representation, warranty, covenant or agreement made by
the Company in this Agreement, or any such representation and warranty shall
have become untrue after the date of this Agreement, such that any of the
conditions set forth in Section 6.01 or 6.03 would not be satisfied and such
breach or condition is not curable or, if curable, is not cured on or prior to
the earlier of (x) the date which is 30 days following written notice thereof is
given by the Investor to the Company and (y) the Outside Date; and

(d) by the Company upon written notice to the Investors, if there has been a
breach of any representation, warranty, covenant or agreement made by the
Investor in this Agreement, or any such representation and warranty shall have
become untrue after the date of this Agreement, such that any of the conditions
set forth in Section 6.01 or 6.02 would not be satisfied and such breach or
condition is not curable or, if curable, is not cured on or prior to the earlier
of (x) the date which is 30 days following written notice thereof is given by
the Company to the Investor and (y) the Outside Date;

provided, however, that the right to terminate this Agreement pursuant to
Sections 7.01(b), (c) and (d) shall not be available to any party to this
Agreement whose material breach of any of its representations, warranties,
covenants or agreements contained in this Agreement shall have been the
principal cause of, or shall have resulted in, the failure of any such
condition.

SECTION 7.02. Effects of Termination. In the event of the termination of this
Agreement as provided for in Section 7.01, this Agreement shall forthwith become
wholly void and of no further force and effect without any liability or
obligation on the part of the Company or the Investor, except that the
Confidentiality Agreement and the provisions of Section 5.10, this Section 7.02
and Article VIII (other than Section 8.04) shall survive any termination of this
Agreement; provided that (a) if this Agreement is terminated by the Company or
by the Investors pursuant to (x) Section 7.01(b)(i) and the Company
Stockholders’ Meeting was not held at least 3 Business Days prior to the Outside
Date or (y) Section 7.01(b)(iii), then the Company shall pay $1,000,000 to the
FP Investors (in proportion to the number of Preferred Shares to be purchased by
each FP Investor hereunder) within two Business Days after such termination (it
being understood that if this Agreement is terminated by the Company or by the
Investors pursuant to Section 7.01(b)(iii), then the Investors shall not be
entitled to any expense reimbursement by the Company pursuant to Section 5.10
unless payment is being made to the FP Investors under the following clause (b))
and (b)(x) if this Agreement is terminated by the Company or by the Investors
pursuant to Section 7.01(b), (c) or (d) (other than due to a breach by or
failure to perform of an FP Investor) and (y) prior to September 11, 2016, the
Company shall have entered into an agreement for a Different Transaction, then
the

 

42



--------------------------------------------------------------------------------

Company shall pay $2,000,000 to the FP Investors (in proportion to the number of
Preferred Shares to be purchased by each FP Investor hereunder) within two
Business Days after consummation of the Different Transaction (it being
understood that if the Company first pays $1,000,000 to the FP Investors under
clause (a) hereof and then enters into a Different Transaction within the time
period specified in clause (b) hereof, the aggregate amount payable by the
Company pursuant to clauses (a) and (b) collectively is $2,000,000); provided
further that the termination of this Agreement shall not relieve any party
hereto from any liability for any intentional breach by a party of the terms and
provisions of this Agreement.

SECTION 7.03. Survival. All of the covenants or other agreements of the parties
contained in this Agreement shall survive until fully performed or fulfilled,
unless and to the extent that non-compliance with such covenants or agreements
is waived in writing by the party entitled to such performance. The
representations and warranties made herein shall survive for twelve (12) months
following the Closing Date and shall then expire; provided that the Company
Fundamental Representations shall survive for thirty-six (36) months following
the Closing Date and shall then expire; provided further that nothing herein
shall relieve any party of liability for any inaccuracy or breach of such
representation or warranty to the extent that any good faith allegation of such
inaccuracy or breach is made in writing prior to such expiration by a Person
entitled to make such claim pursuant to the terms and conditions of this
Agreement; and provided further that all representations and warranties
contained in this Agreement shall survive until the resolution of a pending
claim in the event a claim surrounding such representation or warranty has been
brought before the expiry thereto pursuant to this provision. For the avoidance
of doubt, claims may be made with respect to the breach of any representation,
warranty or covenant until the applicable survival period therefor as described
above expires.

SECTION 7.04. Limitation on Damages. Notwithstanding any other provision of this
Agreement, except in the case of fraud or intentional and willful breach, no
party shall have any liability to the other in excess of the Purchase Price, and
no party shall be liable for any speculative, special or punitive damages with
respect to this Agreement.

SECTION 7.05. Non-Recourse. This Agreement may only be enforced against, and any
claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may only be made against the entities that are expressly identified as parties
hereto, including entities that become parties hereto after the date hereof or
that agree in writing for the benefit of the Company to be bound by the terms of
this Agreement applicable to the Company, and, subject only to the specific
contractual provisions hereof, no former, current or future equityholders,
controlling persons, directors, officers, employees, agents or Affiliates of any
party hereto or any former, current or future equityholder, controlling person,
director, officer, employee, general or limited partner, member, manager,
advisor, agent or Affiliate of any of the foregoing (each, a “Non-Recourse
Party”) shall have any liability for any obligations or liabilities of the
parties to this Agreement or for any claim (whether in tort, contract or
otherwise) based on, in respect of, or by reason of, the

 

43



--------------------------------------------------------------------------------

transactions contemplated hereby or in respect of any representations made or
alleged to be made in connection herewith. Without limiting the rights of any
party against the other parties hereto, in no event shall any party or any of
its Affiliates seek to enforce this Agreement against, make any claims for
breach of this Agreement against, or seek to recover monetary damages from, any
Non-Recourse Party.

ARTICLE VIII

Miscellaneous

SECTION 8.01. Notices. All notices, requests, permissions, waivers or other
communications required or permitted to be given under this Agreement shall be
in writing and shall be delivered by hand or sent by facsimile sent, postage
prepaid, by registered, certified or express mail or overnight courier service
and shall be deemed given when so delivered by hand, by facsimile (which is
confirmed), or if mailed, three days after mailing (one Business Day in the case
of express mail or overnight courier service) to the parties at the following
addresses or facsimiles (or at such other address or facsimile for a party as
shall be specified by like notice):

(a) If to the Company:

Connecture, Inc.

18500 West Corporate Drive, Suite 250

Brookfield, WI 53045

Attention:         Chief Financial Officer

Facsimile:        (262) 432-0075

with a copy to (which copy alone shall not constitute notice):

DLA Piper LLP (US)

401 Congress Ave. Suite 2500

Austin, TX 78701

Attention: Samer Zabaneh

Facsimile: (512) 457-7001

(b) If to the FP Investors:

c/o Francisco Partners Management, L.P.

One Letterman Drive, Building C – Suite 410

San Francisco, CA 94129

Attention:         Ezra Perlman, William Deitch, and Tom Ludwig

Facsimile:        (415) 418-2999

 

44



--------------------------------------------------------------------------------

with a copy to (which copy alone shall not constitute notice):

Kirkland & Ellis LLP

3330 Hillview Avenue

Palo Alto, CA 94304

Attention:         Adam D. Phillips, Esq.

 Ross M. Leff, Esq.

Facsimile:        (650) 859-7500

If to Chrysalis:

Chrysalis Ventures

101 South Fifth Street, Suite 1650

Louisville, KY 40202

Attention:         Jeremy Burtel

Facsimile:        (502) 583-7648

SECTION 8.02. Amendments, Waivers, etc. This Agreement may be amended or waived
if, and only if, such amendment or waiver is in writing and signed by the party
against whom such amendment or waiver shall be enforced. The failure of any
party hereto to exercise any right, power or remedy provided under this
Agreement or otherwise available in respect hereof at law or in equity, or to
insist upon compliance by any other party hereto with its obligations hereunder,
shall not constitute a waiver by such party of its right to exercise any such
other right, power or remedy or to demand such compliance.

SECTION 8.03. Counterparts and Facsimile. This Agreement may be executed in two
or more identical counterparts (including by facsimile or electronic
transmission), each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument, and shall
become effective when one or more counterparts have been signed by each of the
parties hereto and delivered (by facsimile, electronic transmission or
otherwise) to the other parties.

SECTION 8.04. Further Assurances. Each party hereto shall execute and deliver
after the Closing such further certificates, agreements and other documents and
take such other actions as any other party hereto may reasonably request in
order to carry out the intent and accomplish the purposes of this Agreement and
to consummate or implement the Transactions.

SECTION 8.05. Governing Law; Specific Enforcement; Submission to Jurisdiction;
Waiver of Jury Trial. (a) This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware applicable to
agreements made and to be performed entirely within such state, without regard
to the conflicts of law principles of such state.

 

45



--------------------------------------------------------------------------------

(b) The parties hereto acknowledge and agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties hereto shall be entitled to an injunction or
injunctions to prevent breaches or threatened breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in any court of
competent jurisdiction, in each case without proof of damages or otherwise (and
each party hereto hereby waives any requirement for the securing or posting of
any bond in connection with such remedy), this being in addition to any other
remedy to which they are entitled at law or in equity. The parties hereto agree
not to assert that a remedy of specific enforcement is unenforceable, invalid,
contrary to law or inequitable for any reason, nor to assert that a remedy of
monetary damages would provide an adequate remedy.

(c) Each of the parties hereto irrevocably and unconditionally submits to the
exclusive jurisdiction of the Chancery Court of the State of Delaware (or, if
the Chancery Court of the State of Delaware declines to accept jurisdiction, any
state or federal court within the State of Delaware), for the purposes of any
Action or other proceeding arising out of this Agreement and the rights and
obligations arising hereunder, and irrevocably and unconditionally waives any
objection to the laying of venue of any such Action or proceeding in any such
court, and further irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such Action or proceeding has been
brought in an inconvenient forum. Each party hereto agrees that service of any
process, summons, notice or document by registered mail to such party’s
respective address set forth in Section 8.01 shall be effective service of
process for any such Action or proceeding.

(d) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION, CLAIM OR OTHER PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (i) CERTIFIES THAT NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, CLAIM OR OTHER
PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 8.05(d).

SECTION 8.06. Interpretation. When a reference is made in this Agreement to an
Article or Section, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”. The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and

 

46



--------------------------------------------------------------------------------

not to any particular provision of this Agreement. The words “date hereof” shall
refer to the date of this Agreement. The word “or” shall not be exclusive. The
word “extent” in the phrase “to the extent” shall mean the degree to which a
subject or other thing extends, and shall not simply mean “if”. The words “made
available to the Investor” and words of similar import refer to
documents delivered in person or electronically to the Investor prior to the
date hereof. All references to “$” mean the lawful currency of the United States
of America. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term. Except as specifically
stated herein, any agreement, instrument or statute defined or referred to
herein or in any agreement or instrument that is referred to herein means such
agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein. Except as otherwise specified herein, references to a Person are also
to its successors and permitted assigns. Each of the parties hereto has
participated in the drafting and negotiation of this Agreement. If an ambiguity
or question of intent or interpretation arises, this Agreement must be construed
as if it is drafted by all the parties and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of authorship of any of
the provisions of this Agreement.

SECTION 8.07. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced because of any Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions is not affected in any manner materially adverse to any party
hereto. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
Transactions be consummated as originally contemplated to the greatest extent
possible.

SECTION 8.08. No Third-Party Beneficiaries. Except as provided in Section 7.05
or Section 5.03(c), this Agreement is for the sole benefit of the parties hereto
and their permitted assigns and nothing expressed or referred to in this
Agreement will be construed to give any Person, other than the parties to this
Agreement and such permitted assigns, any legal or equitable right, remedy or
claim under or with respect to this Agreement or any provision of this
Agreement, whether as third party beneficiary or otherwise.

SECTION 8.09. Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of Law or otherwise) without the prior written
consent of the other parties, except that the Investors may assign their
respective rights under this Agreement and the Related Agreements, in whole or
in part, to any of their respective Affiliates without the prior written consent
of the Company; provided, that, such Investor will remain liable for all of its
obligations under this Agreement.

 

47



--------------------------------------------------------------------------------

SECTION 8.10. Acknowledgment of Securities Laws. Each Investor hereby
acknowledges that it is aware, and that it will advise its Affiliates and
Representatives who are provided material non-public information concerning the
Company or its securities, that the United States securities Laws prohibit any
Person who has received from an issuer material, non-public information from
purchasing or selling securities of such issuer or from communication of such
information to any other Person under circumstances in which it is reasonably
foreseeable that such Person is likely to purchase or sell such securities.

SECTION 8.11. Entire Agreement. This Agreement (including the Exhibits hereto
and the Company Disclosure Letter), together with the other Transaction
Documents, constitutes the entire agreement, and supersedes all other prior
agreements, understandings, representations and warranties, both written and
oral, between the parties, with respect to the subject matter hereof and
thereof.

[Remainder of page intentionally left blank]

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Investment Agreement
as of the day and year first above written.

 

CONNECTURE, INC.,   By  

/s/ James P. Purko

    Name:   James P. Purko     Title:   Chief Financial Officer

 

[Signature page to Investment Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Investment Agreement
as of the day and year first above written.

 

FP INVESTORS: FRANCISCO PARTNERS IV, L.P. By:   FRANCISCO PARTNERS GP IV, L.P.  
its General Partner By:   FRANCISCO PARTNERS GP IV MANAGEMENT LIMITED   its
General Partner   By:  

/s/ Ezra Perlman

    Name:   Ezra Perlman     Title:   Co-President FRANCISCO PARTNERS IV-A, L.P.
By:   FRANCISCO PARTNERS GP IV, L.P.   its General Partner By:   FRANCISCO
PARTNERS GP IV MANAGEMENT LIMITED   its General Partner   By:  

/s/ Ezra Perlman

    Name:   Ezra Perlman     Title:   Co-President

 

[Signature page to Investment Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Investment Agreement
as of the day and year first above written.

 

CHRYSALIS VENTURES II, L.P. By: CHRYSALIS PARTNERS II, LLC, its general partner
  By  

/s/ David A. Jones, Jr.

    Name:   David A. Jones, Jr.     Title:   Member

 

[Signature page to Investment Agreement]



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A    FORM OF CERTIFICATE OF DESIGNATIONS* EXHIBIT B    FORM OF INVESTOR
RIGHTS AGREEMENT*

 

* Filed separately